Exhibit 10.15

PLAZA WEST

SUMMERLIN

LAS VEGAS, NEVADA

LEASE AGREEMENT

between

HOWARD HUGHES PROPERTIES,

LIMITED PARTNERSHIP

and

CARDIOVASCULAR BIOTHERAPEUTICS, INC.

Dated November 1, 2005

 

Page 1



--------------------------------------------------------------------------------

LEASE AGREEMENT

TABLE OF CONTENTS

 

        PAGE

ARTICLE 1 DEFINITIONS

  5

ARTICLE 2 LEASE GRANT

  8

ARTICLE 3 LEASE TERM

  8

3.1

  DELIVERY OF POSSESSION   8

3.2

  SUBSTANTIAL COMPLETION OF PREMISES   9

3.3

  LANDLORD DELAYS   9

ARTICLE 4 USE OF PREMISES AND COMMON AREAS

  9

4.1

  PREMISES   9

4.2

  COMMON AREAS OF BUILDING   9

4 3

  LANDLORD’S RIGHTS IN COMMON AREAS   9

ARTICLE 5 BASE RENT AND ADDITIONAL RENT

  10

5.1

  BASE RENT   10

5.2

  INTENTIONALLY OMITTED   10

5.3

  ADDITIONAL RENT   10

5.4

  INTEREST ON LATE PAYMENTS   10

ARTICLE 6 BASE RENT ADJUSTMENT

  10

ARTICLE 7 SERVICES TO BE FURNISHED BY LANDLORD

  11

ARTICLE 8 IMPROVEMENTS TO BE MADE BY LANDLORD

  12

ARTICLE 9 MAINTENANCE AND REPAIR OF PREMISES BY LANDLORD

  12

ARTICLE 10 GRAPHICS

  12

ARTICLE 11 CARE OF THE PREMISES BY TENANT

  12

ARTICLE 12 REPAIRS AND ALTERATIONS BY TENANT

  12

ARTICLE 13 USE OF ELECTRICAL SERVICES BY TENANT

  13

ARTICLE 14 LAWS AND REGULATIONS

  13

14.1

  GENERAL   13

14.2

  HAZARDOUS MATERIALS   13

14.3

  CERTAIN INSURANCE RISKS   14

ARTICLE 15 BUILDING RULES

  14

ARTICLE 16 ENTRY BY LANDLORD

  14

ARTICLE 17 ASSIGNMENT AND SUBLETTING

  14

ARTICLE 18 LIENS

  15

ARTICLE 19 INSURANCE

  15

19.1

  PROPERTY INSURANCE   15

19.2

  LIABILITY INSURANCE   15

19.3

  REQUIREMENTS FOR INSURANCE POLICIES   16

19.4

  WAIVER OF SUBROGATION RIGHTS   16

ARTICLE 20 INDEMNITY

  16

ARTICLE 21 PROPERTY DAMAGE

  16

ARTICLE 22 CONDEMNATION

  17

ARTICLE 23 DAMAGES FROM CERTAIN CAUSES

  17

ARTICLE 24 EVENTS OF DEFAULT

  17

ARTICLE 25 LANDLORD’S REMEDIES

  18

 

Page 2



--------------------------------------------------------------------------------

        PAGE

ARTICLE 26 LANDLORD’S DEFAULT

  18

ARTICLE 27 PEACEFUL ENJOYMENT

  19

ARTICLE 28 HOLDING OVER

  19

ARTICLE 29 SUBORDINATION TO MORTGAGE

  19

ARTICLE 30 LANDLORD’S LIEN

  20

ARTICLE 31 ATTORNEY’S FEES

  20

ARTICLE 32 NO IMPLIED WAIVER

  20

ARTICLE 33 PERSONAL LIABILITY

  20

ARTICLE 34 SECURITY DEPOSIT

  20

ARTICLE 35 NOTICE

  21

ARTICLE 36 SEVERABILITY

  21

ARTICLE 37 RECORDATION

  21

ARTICLE 38 GOVERNING LAW

  21

ARTICLE 39 FORCE MAJEURE

  21

ARTICLE 40 TIME OF PERFORMANCE

  21

ARTICLE 41 TRANSFERS BY LANDLORD

  21

ARTICLE 42 COMMISSIONS

  22

ARTICLE 43 EFFECT OF DELIVERY OF THIS LEASE

  22

ARTICLE 44 CORPORATE AUTHORITY; PARTNERSHIP AUTHORITY

  22

ARTICLE 45 JOINT AND SEVERAL LIABILITY

  22

ARTICLE 46 INTERPRETATION

  22

ARTICLE 47 INCORPORATION OF PRIOR AGREEMENTS; MODIFICATIONS

  22

ARTICLE 48 WAIVER OF JURY TRIAL

  22

ARTICLE 49 NO MERGER

  22

ARTICLE 50 COUNTERPARTS

  23

ARTICLE 51 EXHIBITS

  23

 

Page 3



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit

  

Description

  

Principal Reference

“In Section/Article”

 

“A”

   Legal Description    1.4  

“B”

   Floor Plan of the Premises    1.15  

“C”

   Parking Agreement    4.2 (ii)

“D”

   Work Letter    8  

“E”

   Rules and Regulations    15  

“F”

   Option to Renew Lease    1.12  

“G”

   Right of First Offer to Lease    1.15  

“H”

   Commencement Memorandum    1.22  

“I”

   Estoppel Certificate    29  

 

Page 4



--------------------------------------------------------------------------------

PLAZA WEST

LEASE AGREEMENT

THIS LEASE AGREEMENT (the “Lease”), is made and entered into as of the 1st day
of November, 2005, between HOWARD HUGHES PROPERTIES, LIMITED PARTNERSHIP, a
Delaware limited partnership (“Landlord”), and CARDIOVASCULAR BIOTHERAPEUTICS,
INC, a Delaware corporation (“Tenant”).

W I T N E S S E T H:

ARTICLE 1

DEFINITIONS

1.1 Intentionally omitted.

1.2 “Allowance” shall mean an amount equal to Ten and 00/100 Dollars ($10.00)
per square foot of Usable Area in the Premises. The Premises are stipulated for
all purposes to contain six thousand three hundred twenty-five (6,325) square
feet of Usable Area.

1.3 “Base Rent” shall be determined as follows:

(i) During months one (1) through twelve (12) of the Lease Term, the Base Rent
shall be Twenty-Eight and 20/100 Dollars ($2850) per year for each square foot
of Rentable Area of the Premises, which is equal to Two Hundred Two Thousand
Seven Hundred Fifty-Eight and 00/100 Dollars ($202,758.00) per annum.

(ii) During months thirteen (13) through twenty-four (24) of the Lease Term, the
Base Rent shall Twenty-Nine and 05/100 Dollars ($29.05) per year for each square
foot of Rentable Area of the Premises, which is equal to Two Hundred Eight
Thousand Eight Hundred Sixty-Nine and 50/100 Dollars ($208,869.50) per annum.

(iii) During months twenty-five (25) through thirty-six (36) of the Lease Term,
the Base Rent shall be Twenty-Nine and 92/100 Dollars ($29.92) per year for each
square foot of Rentable Area of the Premises, which is equal to Two Hundred
Fifteen Thousand One Hundred Twenty-Four and 80/100 Dollars ($215,124.80) per
annum.

(iv) During months thirty-seven (37) through forty-eight (48) of the Lease Term,
the Base Rent shall be Thirty and 82/100 Dollars ($30.82) per year for each
square foot of Rentable Area of the Premises, which is equal to Two Hundred
Twenty-One Thousand Five Hundred Ninety-Five and 80/100 Dollars ($221,595.80)
per annum.

(v) During months forty-nine (49) through sixty (60) of the Lease Term, the Base
Rent shall be Thirty-One and 74/100 Dollars ($31.74) per year for each square
foot of Rentable Area of the Premises, which is equal to Two Hundred
Twenty-Eight Thousand Two Hundred Ten and 60/100 Dollars ($228,210.60) per
annum.

The Base Rent due for the first full calendar month during the Lease Term has
been paid to Landlord by Tenant contemporaneously with Tenant’s execution
hereof.

1.4 “Building” shall mean (a) the parcel of real property described in Exhibit
“A” attached hereto and incorporated herein, (b) the office building and parking
structure built or to be built on such parcel of real property, and (c) any and
all other improvements thereon and appurtenances thereto. The street address of
the Building is 1635 Village Center Circle, Las Vegas, Nevada, 89134; such
street address may be modified by Landlord from time to time during the Lease
Term.

1.5 “Building Core” shall mean the area within the outermost finish face of that
portion of the Building that incorporates those areas that provide service to
the tenants of that floor and to the Building. These areas of service include:
restroom facilities for men and women along with the vestibule and access,
electrical, mechanical, and telephone rooms, janitor closets, elevators and
service elevators along with lobby and stairs, vestibules, and all vertical
floor penetrations for mechanical/electrical/plumbing for the Building.

1.6 “Building Shell” shall mean the condition of the Building completed with the
following improvements: (a) outside walls (not including drywall), core walls,
and elevator lobby areas completed to building standard condition for public
areas; (b) unfinished concrete floors throughout the Premises,

 

Page 5



--------------------------------------------------------------------------------

broom clean; (c) building standard 110 volt 220 amp. power supplied to the
Building Core along with 277/480 volt fluorescent lighting power supplied to the
Building Core; (d) men’s and ladies’ restroom facilities with building standard
finished located on each floor on which the Premises are located; (e) building
standard voice communication speakers and smoke detectors in accordance with
applicable building codes and provided only at the core; and (f) mechanical,
electrical, plumbing, life safety, heating, air conditioning and ventilation in
Building Core area as required to connect to and service the Premises.

1.7 “Commencement Date” shall mean the earlier of the date that Tenant actually
commences any business operations from the Premises, or December 1, 2005, except
as the same may be delayed pursuant to Section 3.3 hereof. Even though the Lease
Term commences on the Commencement Date, Tenant shall be permitted to occupy the
Premises fifteen (15) days prior to the Commencement Date for purposes of
installing fixtures and equipment, without the obligation to pay Base Rent or
any other Rent for the period prior to the Commencement Date, provided Tenant’s
early occupancy of the Premise is conditioned upon Tenant’s agreement to be
responsible for all other obligations existing under the Lease. Any early entry
will be at Tenant’s sole risk and subject to all the terms and provisions of
this Lease as though the Commencement Date had occurred, except for the payment
of Rent, which will commence on the Commencement Date.

1.8 “Expense Stop” shall mean the amount (per square foot of Rentable Area of
the Premises) Landlord herewith agrees to expend as its share of Operating
Expense (which shall be a credit for Tenant to apply to offset Operating
Expenses charged to the Premises), not to exceed the total amount of Operating
Expenses for calendar year 2006 (the “Base Year”) (per square foot of Rentable
Area in the Building); provided, however, that if occupancy of the Building
during the Base Year is less than ninety five percent (95%), Operating Expenses
for the Base Year shall be “grossed up” to that amount of Operating Expenses
that, using reasonable projections, would normally be expected to be incurred if
the Building were ninety-five percent (95%) occupied during the Base Year. With
respect to Real Property Taxes included in Operating Expenses for the Base Year,
such amount shall be determined under the assumption that the Building is fully
assessed as a completed and occupied unit

1.9 “Index” shall mean the Consumer Price Index, Urban Wage Earners and Clerical
Workers for Los Angeles, Anaheim and Riverside Area, all items (1982-1984=100),
as published by the Bureau of Labor Statistics of the United States Department
of Labor. In the event that the Index is discontinued or is revised to
substantially alter the calculations under Section 5.2, Landlord shall select
such other government index which provides substantially the same result as
would have been obtained if the Index had not been so discontinued or revised.

1.10 “Laws” shall mean all applicable statutes, regulations, ordinances,
requirements and orders promulgated by any federal, state, local or regional
governmental authority now in force or in force after the Commencement Date.

1.11 “Lease Interest Rate” shall mean the lesser of (a) that fluctuating rate of
interest equal to two percentage points (2%) over the rate of interest announced
from time to time by the Bank of America National Trust and Savings Association
as its prime or reference commercial lending rate (or in the event such bank
ceases to announce such rate, then by such other federally regulated banking
institution as Landlord shall determine), or (b) the maximum interest rate
permitted by law.

1.12 “Lease Term” shall mean the term commencing on the Commencement Date and
continuing until sixty (60) months after the first day of the first full
calendar month following the Commencement Date, unless extended pursuant to
Exhibit “F” attached hereto.

1.13 “Mortgagee” shall mean Teachers Insurance Annuity Association (“First
Mortgagee”).

1.14 “Operating Expenses” shall mean all costs of any kind paid or incurred by
Landlord in owning, operating, cleaning, equipping, protecting, lighting,
repairing, replacing, heating, air-conditioning and maintaining the Building as
a first class office project, and a proration of Operating Expenses for all
common areas within Plaza West as provided in the REA or as otherwise determined
by Landlord, including by way of illustration but not limitation, all of the
following:, (a) all amounts charged to the Building pursuant to the REA;
(b) Real Property Taxes; (c) all costs, charges and surcharges for utilities,
water, sewage, janitorial, waste disposal and refuse removal and all other
utilities and services provided to the Building; (d) insurance costs for which
Landlord is responsible under this Lease or which Landlord or any Mortgagee
deems necessary or prudent; (e) any costs levied, assessed or imposed pursuant
to any applicable Laws; (f) the cost (amortized over such period as Landlord
reasonably determines together with interest at the Lease Interest Rate on the
unamortized balance) of any capital improvements to the Building or equipment
replacements made by Landlord after the Commencement Date that are intended to
reduce other Operating Expenses or are required by any Laws or are necessary in
order to operate the Building at the same quality level as prior to such
replacement; (g) costs and expenses of operation, repair and maintenance of all
structural and mechanical portions and components of the Building including,
without limitation, plumbing, communication, heating, ventilating and
air-conditioning (“HVAC”),

 

Page 6



--------------------------------------------------------------------------------

elevator, and electrical and other common Building systems; (h) a pro rata
portion of the cost of the management office rental for Plaza West; (i) all
costs incurred in the management and operation of the Building including,
without limitation, gardening and landscaping, maintenance of all parking areas,
structures and garages, maintenance of signs, resurfacing and repaving,
painting, lighting, cleaning, and provision of Building security; (j) all
personal property taxes levied on or attributable to personal property used in
connection with the Building; (k) depreciation on personal property owned by
Landlord which is consumed in the operation or maintenance of the Building;
(I) rental or lease payments paid by Landlord for rented or leased personal
property used in the operation or maintenance of the Building; (m) management
fees, wages, salaries and other labor costs incurred in the management and
operation of the Building; (n) fees for required licenses and permits;
(o) reasonable legal, accounting and other professional fees; (p) reasonable and
appropriate reserves for repair and replacement; and (q) a reasonable allowance
to Landlord for supervision of all of the foregoing not to exceed five percent
(5%) of the total of all other Operating Expenses. If the Building is not
ninety-five percent (95%) occupied during any portion of the Lease Term,
Landlord shall make an appropriate adjustment to Operating Expenses for such
period employing sound accounting and management principles, to determine the
amount of Operating Expenses that would have been incurred had the Building been
ninety-five percent (95%) occupied during such period (collectively referred to
as “Grossed-Up”). Operating Expenses shall not include depreciation of the
Building or equipment therein, commissions of real estate brokers and leasing
agents, nor any amounts expended for tenant improvements.

1.15 “Premises” shall mean that space outlined on the floor plan attached to
this Lease as Exhibit “B” and incorporated herein. The Premises are stipulated
for all purposes to contain seven thousand one hundred ninety (7,190) square
feet of Rentable Area. Such square footage may be increased pursuant to the
Right of First Offer attached hereto as Exhibit “G.”

1.16 “REA” shall mean that certain Hills Village Center’s Covenants, Conditions
and Restrictions recorded with the Clark County Recorder on April 20,1993 in
Book 930420 and Instrument No. 00070 as supplemented by the Notice of Annexation
recorded with the Clark County Recorder on October 7, 1993, in Book 931007 and
Instrument No. 00530, as such documents may be further amended or supplemented
from time to time; provided, however, that no such further amendment or
supplement shall in any event decrease Tenant’s rights, materially increase
Tenant’s financial obligations, or increase Tenant’s non-financial obligations
under this Lease.

1.17 “Real Property Taxes” shall mean and include any form of tax, assessment,
license fee, license tax, business license fee, commercial rental tax, levy,
charge, penalty, tax or similar imposition, imposed by any authority having the
direct power to tax, including any city, county, state or federal government, or
any school, lighting, drainage, transportation, air pollution, environmental or
other improvement or special assessment district thereof, as against any legal
or equitable interest of Landlord in the Building and/or the Premises,
including, but not limited to, the following: (a) any tax on Landlord’s “right”
to rent or “right” to other income from the Premises or as against Landlord’s
business of leasing the Premises; (b) any assessment, tax, fee, levy or charge
in substitution, partially or totally, of any assessment, tax, fee, levy or
charge previously included within the definition of Real Property Taxes (it is
the intention of Tenant and Landlord that all such new and increased
assessments, taxes, fees, levies and charges be included within the definition
of “Real Property Taxes” for the purposes of this Lease); (c) any assessment,
tax, fee, levy or charge allocable to or measured by the area of the Premises or
the rent payable hereunder, including, without limitation, any gross income tax
or excise tax levied by the state, county, city or federal government, or any
political subdivision thereof, with respect to the receipt of such rent, or upon
or with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy of the Building, or any portion thereof;
(d) any assessment, tax, fee, levy or charge upon this transaction creating or
transferring an interest or an estate in the Premises; (e) any assessment, tax,
fee, levy or charge based upon the number of people employed, working at, or
using the Premises or the Building, or utilizing public or private
transportation to commute to the Premises or the Building; and (f) reasonable
legal and other professional fees, costs and disbursements incurred in
connection with proceedings to contest, determine or reduce Real Property Taxes.

Real Property Taxes shall not include federal or state income, franchise,
inheritance or estate taxes of Landlord or any of the parties which comprise
Landlord.

1.18 “Rentable Area” of the Premises shall mean the total of the following
measurements to be determined by Landlord: (a) the entire area included within
the Premises, being the area bounded by the inside surface of any exterior glass
walls (or the inside surface of the permanent exterior wall where there is no
glass) of the Building bounding the Premises, the exterior of all walls
separating the Premises from any public corridors or other public areas, and the
centerline of all walls separating the Premises from other areas leased or to be
leased to other tenants, (b) a pro rata portion based on the space occupied on
the floor or floors on which the Premises is located (the “Floor(s)”) of the
areas covered by the elevator lobbies, corridors, restrooms, and by mechanical
rooms, electrical rooms and telephone closets situated on the Floor(s) (such pro
rata portion shall be the same percentage that the amount of Rentable Area in
the Premises bears to the Rentable Area on the Floods) on which the Premises is
located), other than those

 

Page 7



--------------------------------------------------------------------------------

servicing the entire Building, and (c) a pro rata portion of the lobby area on
the ground floor of the Building and of the area of the Building containing the
electrical/emergency equipment, fire pump equipment, electrical switching gear,
telephone equipment, mail delivery room and other facilities serving the
Building (such pro rata portion shall be the same percentage that the amount of
Rentable Area of the Premises bears to the total Rentable Area in the entire
Building). The Building is stipulated for all purposes to contain thirty-eight
thousand five hundred thirty-nine (38,539) square feet of Rentable Area.

1.19 “Security Deposit” shall mean the sum of Sixteen Thousand Eight Hundred
Ninety-Six and 50/100 Dollars ($16,896.50).

1.20 ‘Tenant’s Share” shall be a fraction of which the numerator is the Rentable
Area of the Premises as set forth in Section 1.15 and the denominator is the
Rentable Area in the Building as set forth in Section 1.18.

1.21 “Usable Area” for the Premises shall mean the Rentable Area for the
Premises, minus the following reductions as determined by Landlord: (a) the
Premises pro rata portion of the lobby area on the ground floor and
electrical/emergency equipment, fire pump equipment, electrical switching gear,
telephone equipment, mail delivery facilities, elevator penthouse, security
rooms, trash rooms and other areas which service the entire Building as
specified in the definition of Rentable Area, and (b) the Premises’ pro rata
portion of the space occupied on the Floor(s) of the Premises covered by the
elevator lobbies, corridors, restrooms, mechanical rooms, electrical rooms and
telephone closets situated on such Floors as specified in the definition of
Rentable Area.

1.22 “Commencement Memorandum” shall mean a document similar to Exhibit “H”
attached hereto. The Commencement Memorandum, among other things, shall contain
a reference to the Rentable Area of the Premises and Useable Area of the
Premises. Tenant agrees that the Rentable Area and Useable Area of the Premises
stated in the Commencement Memorandum shall be binding throughout the Lease
Term.

ARTICLE 2

LEASE GRANT

Subject to and upon the terms and conditions herein set forth, Landlord leases
to Tenant and Tenant leases from Landlord the Premises.

ARTICLE 3

LEASE TERM

3.1 Delivery of Possession.

Landlord will be deemed to have delivered possession of the Premises to Tenant
on the Commencement Date, as it may be adjusted pursuant to Section 33 and the
Work Letter. Landlord will construct or install in the Premises the Improvements
(hereinafter defined) to be constructed or installed by Landlord according to
the Work Letter. Tenant acknowledges that neither Landlord nor its agents or
employees have made any representations or warranties as to the suitability or
fitness of the Premises for the conduct of Tenant’s business or for any other
purpose, nor has Landlord or its agents or employees agreed to undertake any
alterations or construct any tenant improvements to the Premises except as
expressly provided in this Lease and the Work Letter. If for any reason Landlord
cannot deliver possession of the Premises to Tenant on or before the fixed date
component of the Commencement Date, this Lease will not be void or voidable, and
Landlord will not be liable to Tenant for any resultant loss or damage.

 

Page 8



--------------------------------------------------------------------------------

3.2 Substantial Completion of Premises.

If, by the fixed date specified in Section 1.7, the Premises have not been
substantially completed pursuant to the Work Letter due to any cause other than
Landlord’s default, Landlord shall have no liability therefor, and the Lease
Term (including without limitation, Tenant’s obligation to pay Rent) shall
nonetheless commence as of said fixed date.

3.3 Landlord Delays.

If the Premises are not substantially completed by the fixed date specified in
Section 1.7 due to default on the part of Landlord (as determined in accordance
with Article 26 below), then as Tenant’s sole remedy for the delay in Tenant’s
occupancy of the Premises, the fixed date component of the definition of the
Commencement Date shall be delayed for the period of delay in substantial
completion of the Premises resulting from Landlord’s default. The Premises shall
be deemed “substantially completed” when (i) Landlord has provided reasonable
access to the Premises to Tenant, (ii) Landlord has completed the work covered
by the Work Letter other than details of construction which do not materially
interfere with Tenant’s use of the Premises, and (iii) Landlord has obtained a
permanent or temporary certificate of occupancy for the Premises (or its
equivalent).

ARTICLE 4

USE OF PREMISES AND COMMON AREAS

4.1 Premises.

The Premises shall be used for general office purposes and for no other
purposes. Tenant will use the Premises in a careful, safe, and proper manner.
Tenant agrees not to use or permit the use of the Premises for any purpose which
is illegal or prohibited by any applicable Laws, or which, in Landlord’s
opinion, creates a nuisance or would increase the cost of insurance coverage
with respect to the Building. Tenant shall not use or occupy the Premises in
violation of such rules and regulations described in Article 15 below nor in
violation of the REA or any other recorded covenants, conditions or restrictions
affecting the Building. Tenant shall not place a load upon the Premises
exceeding the average pounds live load per square foot of floor area specified
for the Building by Landlord’s architect, with the partitions to be considered
part of the live load. Landlord reserves the right to prescribe the weight and
position of all safes, files and heavy equipment which Tenant desires to place
in the Premises so as to distribute properly the weight thereof.

4.2 Common Areas of Building.

Tenant shall have the nonexclusive right to use in common with other tenants in
the Building, and subject to the rules of the Building referred to in Article 15
below, the following areas (“Common Areas”) appurtenant to the Premises:

(i) The common entrances, lobbies, restrooms, elevators, stairways and
accessways, loading docks, ramps, drives and platforms and any passageways and
serviceways thereto, and the common pipes, conduits, wires and appurtenant
equipment serving the Premises;

(ii) Parking areas (subject to the provisions of the Parking Agreement attached
hereto as Exhibit “C”), loading and unloading areas, trash areas, roadways,
sidewalks, walkways, parkways, driveways and landscaped areas appurtenant to the
Building.

4.3 Landlord’s Rights in Common Areas.

Landlord reserves the right from time to time without unreasonable interference
with Tenant’s use:

(i) To install, use, maintain, repair and replace pipes, ducts, conduits, wires
and appurtenant meters and equipment for service to other parts of the Building
above the ceiling surfaces, below the floor surfaces, within the walls and in
the central core areas, and to relocate any pipes, ducts, conduits, wires and
appurtenant meters and equipment included in the Premises which are located in
the Premises or located elsewhere outside the Premises, and to expand the
Building;

(ii) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, loading and
unloading areas, ingress, egress, direction of traffic, landscaped areas and
walkways and, subject to the Parking Agreement, parking spaces and parking
areas;

 

Page 9



--------------------------------------------------------------------------------

(iii) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;

(iv) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Building, or any portion thereof; and

(v) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Building as Landlord may, in the exercise of
sound business judgment, deem to be appropriate.

ARTICLE 5

BASE RENT AND ADDITIONAL RENT

5.1 Base Rent

Tenant agrees to pay to Landlord during the Lease Term, without any setoff or
deduction whatsoever the Base Rent, and all such other sums of money as shall
become due hereunder as Additional Rent. Should Tenant fail to pay any
Additional Rent in a timely manner, Landlord shall be entitled to exercise all
such rights and remedies as are herein provided in the case of the nonpayment of
Base Rent. The annual Base Rent for each calendar year or portion thereof daring
the Lease Term, together with estimated Additional Rent pursuant to Article 6
hereof then in effect, shall be due and payable in advance, in lawful money of
the United States of America which shall be legal tender at the time of payment,
in twelve (12) equal installments on the first day of each calendar month during
the initial term of this Lease and any extensions or renewals thereof, and
Tenant hereby agrees to pay such Base Rent and Additional Rent to Landlord at
Landlord’s address provided herein (or such other address as may be designated
by Landlord in writing from time to time) monthly, in advance, and without
demand. If the Lease Term commences on a day other than the first day of a month
or terminates on a day other than the last day of a month, then the installments
of Base Rent and Additional Rent for such month or months shall be prorated,
based on the number of days in such month.

5.2 Intentionally Omitted.

5.3 Additional Rent

All charges payable by Tenant hereunder other than Base Rent (including, without
limitation, Operating Expenses payable pursuant to Article 6 below) are called
“Additional Rent.” Unless this Lease provides otherwise, all Additional Rent
shall be paid with the next monthly installment of Base Rent. Base Rent and
Additional Rent are sometimes referred to collectively as “Rent.”

5.4 Interest on Late Payments.

All installments of Rent not paid when due and payable shall bear interest at
the Lease Interest Rate from the date due until paid. In addition, if any
installment of Rent is not received by Landlord within five (5) days after
notice that said amount is past due from Landlord to Tenant, Tenant shall pay to
Landlord, as Additional Rent, five percent (5%) of the overdue amount as a late
charge. Landlord’s acceptance of any late charge or interest shall not
constitute a waiver of Tenant’s default with respect to the overdue amount nor
prevent Landlord from exercising any of the other lights and remedies available
to Landlord under this Lease or any law now or hereafter in effect.

ARTICLE 6

BASE RENT ADJUSTMENT

The Base Rent payable hereunder shall be adjusted upward from time to time in
accordance with the following provisions:

(a) Tenant shall pay to Landlord as an adjustment to Rent, an amount equal to
the excess the “Excess”) from time to time of total annual Operating Expenses
per square foot of Rentable Area of the Premises, as Grossed-Up, over and above
the Expense Stop. The Excess shall be obtained by multiplying (i) the difference
between the annual Operating Expense per square foot of Rentable Area in the
Premises and the Expense Stop, by (ii) the total Rentable Area of the Premises
as set forth in Section 1.15. Such amount shall be paid in advance in monthly
installments on the same dates as Base Rent is due and payable hereunder based
on Landlord’s notice delivered to Tenant from time to time setting forth
Landlord’s good faith estimate of the Operating Expenses for the current
calendar year. Landlord shall have the right to adjust such amount no more than
once a year to reflect any changes in Landlord’s estimate of Operating Expenses.

 

Page 10



--------------------------------------------------------------------------------

(b) By April 1 of each calendar year during the Lease Term, or as soon
thereafter as practicable but no later than May 1, Landlord shall furnish to
Tenant a statement (“Actual Statement”) of Landlord’s annual Operating Expenses,
as Grossed-Up, for the previous calendar year. If for any calendar year the
amounts collected from Tenant for the prior year, as a result of Landlord’s
estimate of Operating Expenses, exceeds the amount of the Excess actually due
during such prior year, then Landlord shall refund to Tenant any overpayment (or
at Landlord’s option, apply such amount against Rent due or to become due
hereunder). Likewise, Tenant shall pay to Landlord, on demand, any underpayment
with respect lo the prior year.

ARTICLE 7

SERVICES TO BE FURNISHED BY LANDLORD

Landlord agrees to furnish Tenant the following services as an Operating Expense
for the Building (except as specifically provided below):

(a) Hot and cold water at those points of supply provided for general use of
other tenants in the Building, central heat and air conditioning in season, at
such temperatures and in such amounts as are considered by Landlord to be
standard or as required by governmental authority; provided, however, heating
and air conditioning service (“HVAC”) at times other than “Normal Business
Hours” for the Building (which are 8:00 a.m. to 6:00 p.m. on Mondays through
Fridays and 8:00 a.m. to 1:00 p.m. on Saturdays, exclusive of federally
recognized holidays), shall be furnished upon receipt of a phone request by
Tenant utilizing Landlord’s computer which permits Tenant to make phone requests
for such HVAC. Tenant shall bear the entire cost of such additional service as
such costs are determined by Landlord from time to time. Notwithstanding the
foregoing, Tenant shall receive twenty (20) hours of HVAC at no charge (“Free
HVAC Hours”) each month of the initial Lease Term. Any unused Free HVAC Hours
shall not be carried over to the next month.

(b) Routine maintenance and electric lighting service for all Common Areas and
service areas of the Building in the manner and to the extent deemed by Landlord
to be standard.

(c) Janitorial service, five (5) days a week, exclusive of federally recognized
holidays; provided, however, if Tenant’s floor covering or other improvements
require special treatment, Tenant shall pay the additional cleaning cost
attributable thereto as Additional Rent upon presentation of a statement
therefor by Landlord.

(d) Subject to the provisions of Article 13, facilities to provide all
electrical current required by a typical office user, as determined by Landlord,
in its use and occupancy of the Premises.

(e) All Building Standard fluorescent bulb replacement in the Premises and
fluorescent and incandescent bulb replacement in the Common Areas of the
Building.

(f) Security in the form of limited access to the Building during other than
Normal Business Hours shall be provided in such form as Landlord deems
appropriate. Landlord may charge a fee for card keys or other security devices.
Landlord, however, shall have no liability to Tenant, its employees, agents,
invitees or licensees for losses due to theft or burglary, or for damages
resulting from the actions of unauthorized persons on the Premises or in the
Building and Landlord shall not be required to insure against any such losses.
Tenant shall cooperate fully in Landlord’s efforts to maintain security in the
Building and shall follow all regulations promulgated by Landlord which respect
thereto.

The failure by Landlord to any extent to furnish, or the interruption or
termination of these defined services in whole or part, resulting from causes
beyond the reasonable control of Landlord shall not render Landlord liable in
any respect nor be construed as an eviction of Tenant, nor work an abatement of
Rent, nor relieve Tenant from the obligation to fulfill any covenant or
agreement hereof. Should any of the equipment or machinery used in the provision
of such services for any cause cease to function properly, Tenant shall have no
claim for offset or abatement or rent or damages on account of an interruption
in service resulting therefrom.

 

Page 11



--------------------------------------------------------------------------------

ARTICLE 8

IMPROVEMENTS TO BE MADE BY LANDLORD

Except as otherwise provided in the Work Letter attached hereto as Exhibit “D”,
all installations and improvements now or hereafter placed on the Premises shall
be for Tenant’s account and at Tenant’s cost (and Tenant shall pay ad valorem
taxes and the cost of any increased insurance premiums thereon or attributable
thereto), which cost shall be payable by Tenant to Landlord upon demand as
Additional Rent.

ARTICLE 9

MAINTENANCE AND REPAIR OF PREMISES BY LANDLORD

Except as otherwise expressly provided herein, Landlord shall not be required to
perform any maintenance or to make any repairs to the Premises.

ARTICLE 10

GRAPHICS

Landlord shall provide and install, at Tenant’s cost, all letters or numerals on
doors in the Premises; all such letters and numerals shall be in the standard
graphics for the Building and no others shall be used or permitted on the
Premises without Landlord’s prior written consent. Tenant shall have the right
lo designate two (2) names on the directory board in the lobby of the Building.
Landlord shall have the option to maintain, in place of the directory board in
the lobby of the Building, a computerized directory with display screen which
has the capacity to accommodate Tenant’s name designation.

ARTICLE 11

CARE OF THE PREMISES BY TENANT

Tenant agrees not to commit or allow any waste to be committed on any portion of
the Premises, and at the termination of this Lease agrees to deliver up the
Premises to Landlord in as good condition as at the Commencement Date of this
Lease, ordinary wear and tear excepted.

ARTICLE 12

REPAIRS AND ALTERATIONS BY TENANT

Tenant covenants and agrees that Tenant shall be responsible, at Tenant’s own
cost and expense, for costs incurred by Landlord to repair or replace any damage
done to the Building, or any part thereof, caused by Tenant or Tenant’s agents,
employees, invitees, or visitors, to as good a condition as it was in prior to
such damage. Tenant shall, when and if needed or whenever requested by Landlord
to do so, at Tenant’s sole cost and expense, maintain and make all repairs to
the Premises and the improvements therein, to keep, maintain and preserve the
Premises in first-class condition, excepting ordinary wear and tear. Any such
maintenance and repairs shall be performed by a contractor approved by Landlord.
If Tenant fails to make such repairs or replacements promptly, Landlord may, at
its option, make repairs or replacements, and Tenant shall pay the cost thereof
to Landlord on demand as Additional Rent Tenant agrees with Landlord not to make
or allow to be made any alterations to the Premises, install any vending
machines on the Premises, or place signs on the Premises which are visible from
outside the Premises, without first obtaining the written consent of Landlord in
each such instance, which consent may be given on such conditions as Landlord
may elect. Tenant shall deliver to Landlord, for Landlord’s approval prior to
the construction of any alterations, a complete set of plans and specifications
for the proposed alterations, additions or improvements, copies of contracts
with general contractors, evidence of contractor’s insurance and bonds, and all
necessary permits for such construction. Landlord may require Tenant to provide
demolition and/or lien and completion bonds in form and amount satisfactory to
Landlord. All alterations, additions, and improvements will be accomplished in a
good and workmanlike manner, in conformity with all applicable laws, and by a
contractor approved by Landlord. Landlord’s approval of the plans,
specifications and working drawings for Tenant’s alterations shall create no
responsibility or liability on the part of Landlord for their completeness,
design, sufficiency, or compliance with all laws, rules and regulations of
governmental agencies or authorities. Upon completion of any such work, Tenant
shall provide Landlord with “as built” plans, copies of all construction
contracts, and proof of payment for all labor and materials. Any and all
alterations to the Premises shall become the property of Landlord upon
termination of this Lease (except for movable equipment or furniture owned by
Tenant). Landlord may, nonetheless, require Tenant to remove any and all
fixtures, equipment and other improvements installed on the Premises. In the
event that Landlord so elects, and Tenant fails to remove such improvements,
Landlord may remove such improvements at Tenant’s cost, and Tenant shall pay
Landlord on demand the cost of restoring the Premises to the condition that
existed immediately prior to the construction of such improvements.

 

Page 12



--------------------------------------------------------------------------------

ARTICLE 13

USE OF ELECTRICAL SERVICES BY TENANT

Tenant’s use of electrical services furnished by Landlord shall be subject to
the following:

(a) Landlord agrees to furnish to the Premises five (5) watts of electric
current, connected load, per square foot of Usable Area during Normal Business
Hours within the Premises on an annualized basis for normal lighting, normal
fractional horsepower office machines, and HVAC as required in Landlord’s
judgment for the use and occupation of the Premises.

(b) In the event that Tenant requires or uses more electric power than specified
in Section 13(a) above, Landlord may, at Landlord’s option, require Tenant to
pay the cost as reasonably determined by Landlord of such extraordinary usage as
Additional Rent. In addition, Landlord may install checkmeters in or for the
Premises, at Tenant’s sole cost and expense, and Tenant shall thereafter pay all
charges of the utility company providing electric service and Landlord shall
make an appropriate adjustment to Tenant’s obligation to pay a proportionate
share of the Operating Expenses to account for the fact that Tenant is directly
paying such metered charges.

ARTICLE 14

LAWS AND REGULATIONS

14.1 General.

At its sole cost and expense, Tenant will promptly comply with all Laws,
statutes, ordinance, and governmental rules, regulations, or requirements now in
force or in force after the Commencement Date, with the requirements of any
board of fire underwriters or other similar body constituted now or after the
date, with any direction or occupancy certificate issued pursuant to any law by
any public office or officers, as well as with the provisions of all recorded
documents affecting the Premises, insofar as they relate to the condition, use,
or occupancy of the Premises.

14.2 Hazardous Materials.

(a) For purposes of this Lease, “Hazardous Materials” means any explosives,
radioactive materials, hazardous wastes or hazardous substances, including
without limitation substances defined as “hazardous substances” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. ## 9601-9657; the Hazardous Materials Transportation Act of
1975, 49 U.S.C. ## 1801-1812; the Resource Conservation and Recovery Act of
1976, 42 U.S.C. ## 6901- 6987; or any other federal, state, or local statute,
law, ordinance, code, role, regulation, order, or decree regulating, relating
to, or imposing liability or standards of conduct concerning hazardous
materials, waste, or substances now or at any time hereafter in effect
(collectively, “Hazardous Materials Laws”).

(b) Tenant will not cause or permit the storage, use, generation, or disposition
of any Hazardous Materials in, on, or about the Premises or the project by
Tenant, its agents, employees, or contractors. Tenant will not permit the
Premises to be used or operated in a manner that may cause the Premises or the
project to be contaminated by any Hazardous Materials in violation of any
Hazardous Materials Laws. Tenant will immediately advise Landlord in writing of
(1) any and all enforcement, cleanup, remedial, removal, or other governmental
or regulatory actions instituted, completed, or threatened pursuant to any
Hazardous Materials Laws relating to any Hazardous Materials affecting the
Premises; and (2) all claims made or threatened by any third party against
Tenant, Landlord, or the Premises relating to damage, contribution, cost
recovery, compensation, loss, or injury resulting from any Hazardous Materials
on or about the Premises. Without Landlord’s prior written consent, Tenant will
not take any remedial action or enter into any agreements or settlements in
response to die presence of any Hazardous Materials in, on, or about the
Premises.

(c) Tenant will be solely responsible for and will defend, indemnify and hold
Landlord, its agents, and employees harmless from and against all claims, costs,
and liabilities, including attorneys’ fees and costs, arising out of or in
connection with Tenant’s breach of its obligations in this Article 14. Tenant
will be solely responsible for and will defend, indemnify, and hold Landlord,
its agents, and employees harmless from and against any and all claims, costs,
and liabilities, including attorneys’ fees and costs, arising out of or in
connection with the removal, cleanup, and restoration work and materials
necessary to return the Premises and any other property of whatever nature
located in, on, or about the Building, to their condition existing prior to the
introduction of Hazardous Materials by Tenant, its agents, employees or
contractors. Tenant’s obligations under this Article 14 will survive the
expiration or other termination of this Lease.

 

Page 13



--------------------------------------------------------------------------------

14.3 Certain Insurance Risks.

Tenant will not do or permit to be done any act or thing upon the Premises or
the Building which would (i) jeopardize or be in conflict with fire insurance
policies covering the Building or covering any fixtures and property in the
Building; (ii) increase the rate of fire insurance applicable to the Building to
an amount higher than it otherwise would be for general office use of (he
Building; or (iii) subject Landlord to any liability or responsibility for
injury to any person or persons or to property by reason of any business or
operation being carried on upon the Premises.

ARTICLE 15

BUILDING RULES

Tenant will comply with the rules of the Building adopted and altered by
Landlord from time to time and will cause all of its agents, employees, invitees
and visitors to do so; all changes to such rules will be sent by Landlord to
Tenant in writing.

ARTICLE 16

ENTRY BY LANDLORD

Tenant agrees to permit Landlord or its agents or representatives to enter into
and upon any part of the Premises at all reasonable hours (and in emergencies at
all times) to inspect the same, or to show the Premises to prospective
purchasers, Mortgagees, tenants or insurers, to clean or make repairs,
alterations or additions thereto, and Tenant shall not be entitled to any
abatement or reduction of rent by reason thereof.

ARTICLE 17

ASSIGNMENT AND SUBLETTING

17.1 Tenant shall not assign, sublease, transfer or encumber this Lease or any
interest therein. Any attempted assignment or sublease by Tenant in violation of
the terms and covenants of this Article 17 shall be void. Notwithstanding
anything to the contrary contained in this Article 17, an assignment or
subletting of all or a portion of the Premises to an “Affiliate” of Tenant shall
not be deemed a transfer under this Article 17, provided that (a) Tenant
notifies Landlord of any such assignment or sublease within fifteen (15) after
its effective date and promptly supplies Landlord with any documents or
information reasonably requested by Landlord regarding such assignment or
sublease or such “Affiliate,” and (b) such assignment or sublease is not a
subterfuge by Tenant to avoid its obligations under this Lease. The term
“Affiliate” of Tenant shall mean an entity which is controlled by, controls, or
is under common control with Tenant. The term control” or “controlled” as used
in this Section 17.1 shall mean the ownership, directly or indirectly, of more
than fifty percent (50%) of the voting securities of, or more than fifty percent
(50%) of the voting interest in, any entity. In no event shall a transfer,
assignment or subletting of all or a portion of the Premises to an Affiliate
release Tenant from the payment and performance of its obligations in the Lease,
but rather Tenant and its assignee will be jointly and severally primarily
liable for such payment and performance.

17.2 If Tenant requests Landlord’s consent to an assignment of this Lease or
subletting of all or part of the Premises, Landlord shall have the option
(without limiting Landlord’s other rights hereunder) of terminating this Lease
upon thirty (30) days notice. Landlord may then, at Landlord’s option, lease
space to the prospective assignee or subtenant. If Landlord should fail to
notify Tenant in writing of its decision within a thirty (30) day period after
Landlord is notified in writing of the proposed assignment or sublease, Landlord
shall be deemed to have refused to consent to such proposed assignment or
sublease, and to have elected to keep this Lease in full force and effect.

17.3 Fifty percent (50%) of all cash or other proceeds of any assignment, sale
or sublease of Tenant’s interest in (his Lease, whether consented to by Landlord
or nol, shall be paid to Landlord notwithstanding the fact that such proceeds
exceed the Rent called for hereunder, unless Landlord agrees to the contrary in
writing, and Tenant hereby assigns all rights it might have or ever acquire in
any such proceeds to Landlord. This covenant and assignment shall run with the
land and shall bind Tenant and Tenant’s heirs, executors, administrators,
personal representatives, successors and assigns. Any assignee, sublessee or
purchaser of Tenant’s interest in this Lease (all such assignees, sublessees and
purchasers being hereinafter referred to as “Successors”), by assuming Tenant’s
obligations hereunder, shall assume liability to Landlord for all amounts paid
to persons other than Landlord by such Successor in consideration of any such
sale, assignment or subletting, in violation of the provisions hereof.

17.4 No assignment, sublease or other transfer consented to by Landlord, shall
release Tenant or change Tenant’s primary liability to pay the rent and to
perform all other obligations of Tenant under this Lease. Upon die occurrence of
any default under (his Lease, Landlord may proceed directly against Tenant
without the necessity of exhausting any remedies against any subtenant or
assignee. Upon termination of this Lease, any permitted subtenant shall, at
Landlord’s option, attorn to Landlord and shall

 

Page 14



--------------------------------------------------------------------------------

pay all Rent directly to Landlord. Landlord’s acceptance of Rent from any other
person shall not constitute a waiver of any provision of this Article 17.
Consent to one transfer shall not constitute a consent to any subsequent
transfer. Landlord may consent to subsequent assignments or modifications of
this Lease by Tenant’s transferee, without notifying Tenant or obtaining its
consent. Such action shall not relieve Tenant of its liability under this Lease.

17.5 No merger shall result from Tenant’s sublease of the Premises under this
Article 17, Tenant’s surrender of this Lease or the termination of this Lease in
any other manner. In any such event. Landlord may terminate any or all
subtenancies or succeed to the interest of Tenant as sublandlord thereunder.

17.6 Landlord’s consent to an assignment or sublease will not be effective
until; a fully executed copy of the instrument of assignment or sublease has
been delivered to Landlord; in the case of an assignment, Landlord has received
a written instrument in which the assignee has assumed and agreed to perform all
of Tenant’s obligations in the Lease, and Landlord has been reimbursed the
amount of Two Thousand Five Hundred and 00/100 Dollars ($2,500.00) for its fees
and costs incurred in connection with both determining whether to give its
consent and giving its consent.

ARTICLE 18

LIENS

Tenant will not permit any mechanic’s lien(s) or other liens to be placed upon
the Premises or the Building and nothing in this Lease shall be deemed or
construed in any way as constituting the consent or request of Landlord, express
or implied, by inference or otherwise, to any person for the performance of any
labor or the furnishing of any materials to the Premises, or any part thereof,
nor as giving Tenant any right, power, or authority to contract for or permit
the rendering of any services or the furnishing of any materials that would give
rise to any mechanics or other liens against the Premises. In the event any such
lien is attached to the Premises, then, in addition to any other right or remedy
of Landlord, Landlord may, but shall not be obligated to, discharge the same.
Any amount paid by Landlord for any of the aforesaid purposes shall be paid by
Tenant to Landlord on demand as Additional Rent.

ARTICLE 19

INSURANCE

19.1 Property Insurance.

Landlord shall maintain property coverage insurance on the Building Shell and
appurtenant structures in the Common Areas in such amounts as Landlord and any
Mortgagees may deem necessary or appropriate. Such insurance shall be maintained
at the expense of Landlord (as a part of Operating Expenses), and payments for
losses thereunder shall be made solely to Landlord or the Mortgagees as their
respective interests shall appear. Tenant shall obtain and keep in force at all
times during the Lease Term, a policy or policies of insurance covering loss or
damage to all of the improvements, betterments, income and business contents
located within the Premises other than the Building Shell (including all
improvements constructed pursuant to Exhibit “D”) in the amount of the full
replacement value thereof as ascertained by the Tenant’s insurance carrier, as
the same may exist from time to time, against all perils normally covered in an
“all risk” policy (including the perils of flood and surface waters), as such
term is used in the insurance industry; provided, however, that Tenant shall
have no obligation to insure against earthquake.

19.2 Liability Insurance.

Tenant shall, at Tenant’s expense, maintain a policy of Commercial General
Liability insurance insuring Landlord and Tenant against liability arising out
of the ownership, use, occupancy or maintenance of the Premises. Such insurance
shall be on an occurrence basis providing single-limit coverage in an amount not
less than Two Million Dollars ($2,000,000.00) per occurrence. The initial amount
of such insurance shall be subject to periodic increase upon reasonable demand
by Landlord based upon inflation, increased liability awards, recommendation of
professional insurance advisers, and other relevant factors. However, the limits
of such insurance shall not limit Tenant’s liability nor relieve Tenant of any
obligation hereunder. Landlord shall be named as an additional insured on said
policies and the policies shall contain the following provision: “Such insurance
as afforded by this policy for the benefit of Landlord shall be primary as
respects any claims, losses or liabilities arising out of the use of Premises by
the Tenant or by Tenant’s operation and any insurance carried by Landlord shall
be excess and non-contributing,” The policy shall insure Tenant’s performance of
the indemnity provisions of Articles 14 and 20.

 

Page 15



--------------------------------------------------------------------------------

19.3 Requirements for Insurance Policies.

Insurance required to be maintained by Tenant hereunder shall be in companies
holding a “General Policyholders’ Rating” of A or better and a “financial
rating” of 10 or better, as set forth in the most current issue of “Best’s
Insurance Guide.” Tenant shall promptly deliver to Landlord, within thirty
(30) days of the Commencement Date, original certificates evidencing the
existence and amounts of such insurance. No such policy shall be cancelable or
subject to reduction of coverage except after sixty (60) days prior written
notice to Landlord. Tenant shall, within thirty (30) days prior to the
expiration, cancellation or reduction of such policies, furnish Landlord with
renewals or “binders” thereof. Tenant shall not do or permit to be done anything
which shall invalidate the insurance policies required under this Lease.

19.4 Waiver of Subrogation Rights.

Tenant and Landlord shall obtain from the issuer of the insurance policies
referred to in Section 19.1 a waiver of subrogation provision in said policies
and Tenant and Landlord hereby release, relieve and waive any and all rights of
recovery against Landlord or Tenant, or against the employees, officers, agents
and representatives of Landlord or Tenant, for loss or damage arising out of or
incident to the perils insured against under Section 19.1 which perils occur in,
on or about the Premises or the Building, whether due to the negligence of
Landlord or Tenant or their agents, employees, contractors or invitees. The
extent of the waiver described in the immediately preceding sentence is limited
to the extent of insurance carried by Landlord and Tenant pursuant to
Section 19.1 of this Lease.

ARTICLE 20

INDEMNITY

Tenant shall indemnify and hold harmless Landlord and all agents, servants and
employees of Landlord from and against all claims, losses, damages, liabilities,
expenses (including reasonable attorneys’ fees), penalties and charges arising
from or in connection with (i) Tenant’s use of the Premises during the Lease
Term, or (ii) the conduct of Tenant’s business, or (iii) any activity, work or
things done, permitted or suffered by Tenant in or about the Premises during the
Lease Term. Tenant shall further indemnify and hold harmless Landlord from and
against any and all claims, loss, damage, liability, expense (including
reasonable attorneys’ fees), penalty or charge arising from any default in the
performance of any obligation on Tenant’s part to be performed under the terms
of this Lease, or arising from any negligence of Tenant, or any of Tenant’s
agents, contractors, or employees, and from and against all costs, attorneys’
fees, expenses and liabilities incurred in the defense of any such claim or any
action of proceeding brought thereon. If any action or proceeding be brought
against Landlord by reason of any such claim, Tenant, upon notice from Landlord,
shall defend the same at Tenant’s expense by legal counsel reasonably
satisfactory to Landlord. Tenant, as a material part of its consideration to
Landlord, hereby assumes all risk of damage to property or injury to persons in
or upon the Premises arising from any cause and Tenant hereby waives all claims
in respect thereof against Landlord. Notwithstanding the foregoing, Tenant shall
not be required to defend, save harmless or indemnify Landlord from any
liability for injury, loss, accident or damage to any person or property
resulting from Landlord’s negligence or willful acts or omissions, or those of
Landlord’s officers, agents, contractors or employees. Tenant’s indemnity is not
intended to nor shall it relieve any insurance carrier of its obligations under
policies required to be carried by Tenant pursuant to the provisions of this
Lease to the extent that such policies cover the results of negligent acts or
omissions of Landlord, its officers, agents, contractors or employees, or the
failure of Landlord to perform any of its obligations under this Lease.

ARTICLE 21

PROPERTY DAMAGE

If the Premises or any part thereof shall be damaged by fire or other peril,
Tenant shall give prompt written notice thereof to Landlord. In case the
Building shall be so damaged that substantial alteration or reconstruction of
the Building shall, in Landlord’s sole opinion, be required (whether or not the
Premises shall have been damaged by such peril) or in the event the First
Mortgagee shall require that the insurance proceeds payable as a result of a
peril be applied to the payment of the mortgage debt or in the event of any
material uninsured loss to the Building, Landlord may, at its option, terminate
this Lease by notifying Tenant in writing of such termination within ninety
(90) days after the date of such casualty. If Landlord does not thus elect to
terminate this Lease, Landlord shall, as Landlord’s sole obligation, commence
and proceed with reasonable diligence to restore the Building Shell to
substantially the same condition in which it was immediately prior to the
occurrence of the peril. When the Building Shell has been restored by Landlord,
Tenant shall complete the restoration of the Premises, including the
reconstruction of all improvements in order to complete the Premises and restore
the Premises to the same condition and build-out as prior to the casualty,
including all improvements constructed pursuant to Exhibit “D.” However, in no
event shall Landlord’s costs to complete the restoration exceed the insurance
proceeds. Any plans and specifications for such restoration and reconstruction
and the contractor retained by Tenant for such restoration and reconstruction
shall be subject to the approval of

 

Page 16



--------------------------------------------------------------------------------

Landlord. All insurance proceeds payable pursuant to policies maintained by
Tenant pursuant to Section 19.1 shall be applied by Tenant to such
reconstruction. Landlord shall not be liable for any inconvenience or annoyance
to Tenant or injury to the business of Tenant resulting in any way from such
damage or the repair thereof, except that, subject to the provisions of the next
sentence, Landlord shall allow Tenant a fair diminution of rent to the extent
the Premises are unfit for occupancy during the period commencing as of the date
of the casualty and continuing for the period of time, as determined by
Landlord, required for Tenant and Landlord to complete the repairs described in
this Article 21. If the Premises or any other portion of the Building is damaged
by fire or other peril resulting from the fault or negligence of Tenant or any
of Tenant’s agents, employees, or invitees, the rent hereunder shall not be
diminished during the repair of such damage and Tenant shall be liable to
Landlord for the cost of the repair and restoration of the Building caused
thereby to the extent such cost and expense are not covered by insurance
proceeds. Notwithstanding anything in the Lease to the contrary, Tenant’s rights
to any insurance proceeds as described in this Article 21 shall be subject and
subordinate to the rights of First Mortgagee.

ARTICLE 22

CONDEMNATION

If the whole or substantially the whole of the Building or the Premises shall be
taken for any public or quasi-public use, by right of eminent domain or
otherwise or shall be sold in lieu of condemnation, then this Lease shall
terminate as of the date when physical possession of the Building or the
Premises is taken by the condemning authority. If less than the whole or
substantially the whole of the Building or the Premises is thus taken or sold,
Landlord (whether or not the Premises are affected thereby) may terminate this
Lease by giving written notice thereof to Tenant, in which event this Lease
shall terminate as of the date when physical possession of such portion of the
Building or Premises is taken by the condemning authority. If the Lease is not
so terminated upon any such taking or sale, the Base Rent payable hereunder
shall be diminished by an equitable amount, and Landlord shall, to the extent
Landlord deems feasible, restore the Building and the Premises to substantially
their former condition, but such work shall not exceed the scope of the work
done by Landlord in originally constructing the Building and installing Building
Standard Improvements in the Premises, nor shall Landlord in any event be
required to spend for such work an amount in excess of the amount received by
Landlord as compensation for such taking. All amounts awarded upon a taking of
any part or all of the Building or the Premises shall belong to Landlord, and
Tenant shall not be entitled to and expressly waives all claims to any such
compensation.

ARTICLE 23

DAMAGES FROM CERTAIN CAUSES

Landlord shall not be liable to Tenant for any loss or damage to any property or
person occasioned by theft, fire, act of God, public enemy, injunction, riot,
strike, insurrection, war, court order, requisition, or order of governmental
body or authority or by any other cause beyond the control of Landlord. In
addition, Landlord shall not be liable for any damage or inconvenience which may
arise through repair or alteration of any part of the Building or Premises.

ARTICLE 24

EVENTS OF DEFAULT

The following events shall be deemed to be events of default (“Events of
Default”) by Tenant under this Lease:

(a) If Tenant abandons the Premises or if Tenant vacates the Premises for thirty
(30) consecutive days;

(b) If Tenant fails to pay Rent or any other charge required to be paid by
Tenant, as and when due;

(c) If Tenant fails to perform any of Tenant’s non-monetary obligations under
this Lease for a period of ten (10) days after written notice from Landlord;
provided that if more than ten (10) days are required to complete such
performance, Tenant shall not be in default if Tenant commences such performance
within such ten (10) day period and thereafter diligently pursues its
completion;

(d) If (i) Tenant makes a general assignment or general arrangement for the
benefit of creditors; (ii) a petition for adjudication of bankruptcy or for
reorganization or rearrangement is filed by or against Tenant and is not
dismissed within thirty (30) days; (iii) a trustee or receiver is appointed to
take possession of substantially all of Tenant’s assets located at the Premises
or of Tenant’s interest in this Lease and possession is not restored to Tenant
within thirty (30) days; or (iv) substantially all of Tenant’s assets

 

Page 17



--------------------------------------------------------------------------------

located at the Premises or of Tenant’s interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
thirty (30) days. If a court of competent jurisdiction determines that any of
the acts described in this subsection (d) is not a default under this Lease, and
a trustee is appointed to take possession (or if Tenant remains a debtor in
possession) and such trustee or Tenant transfers Tenant’s interest hereunder,
then Landlord shall receive, as Additional Rent, the difference between the rent
(or any other consideration) paid in connection with such assignment or sublease
and the rent payable by Tenant hereunder; or

(e) If any representation or warranty made by Tenant or by a subtenant or
assignee in connection with this Lease shall have been false or misleading as of
the date such representation or warranty was made.

ARTICLE 25

LANDLORD’S REMEDIES

Upon the occurrence of any Event of Default by Tenant, Landlord may, at any time
thereafter, with or without notice or demand and without limiting Landlord in
the exercise of any right or remedy which Landlord may have:

(a) Terminate Tenant’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall be
entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant’s default, including without limitation (i) the worth at the time of the
award of the unpaid Base Rent, Additional Rent and other charges which had been
earned at the time of the termination; (ii) the worth at the time of the award
of the amount by which the unpaid Base Rent, Additional Rent and other charges
which would have been earned after termination until the time of the award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; (iii) the worth at the time of the award of the amount by
which the unpaid Base Rent, Additional Rent and other charges which would have
been paid for the balance of the Lease term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; and (iv) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under the Lease or which in the ordinary course of things would be likely to
result therefrom, including, but not limited to, any costs or expenses incurred
by Landlord in maintaining or preserving the Premises after such default, the
cost of recovering possession of the Premises, expenses of reletting, including
necessary renovation or alteration of the Premises, Landlord’s reasonable
attorneys’ fees incurred in connection therewith, and any real estate commission
paid or payable. As used in subparts (i) and (ii) above, the “worth at the time
of the award” is computed by allowing interest on unpaid amounts at the rate of
eighteen percent (18%) per annum, or such lesser amount as may then be the
maximum lawful rate, accruing the date such payments are due until paid. As used
in subpart (iii) above, the “worth at the time of the award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of the award, plus one percent (1%);

(b) Maintain Tenant’s right to possession, in which case this Lease shall
continue in effect whether or not Tenant shall have abandoned the Premises. In
such event, Landlord shall be entitled to enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover Rent as it becomes due
hereunder. Landlord’s election to maintain Tenant’s right to possession shall
not prejudice Landlord’s right, at any time thereafter to terminate Tenant’s
right to possession and proceed in accordance with Section 25(a) above; or

(c) Pursue any other remedy now or hereafter available to Landlord under Laws or
judicial decisions of the State of Nevada.

Landlord’s exercise of any right or remedy shall not prevent it from exercising
any other right or remedy.

ARTICLE 26

LANDLORD’S DEFAULT

Landlord shall be in default hereunder in the event Landlord has not begun and
pursued with reasonable diligence the cure of any failure of Landlord to meet
its obligations hereunder within thirty (30) days of receipt by Landlord of
written notice from Tenant of the alleged failure to perform. In no event shall
Tenant have the right to terminate or rescind this Lease as a result of
Landlord’s default as to

 

Page 18



--------------------------------------------------------------------------------

any covenant or agreement contained in this Lease or as a result of the breach
of any promise or inducement hereof, whether in the Lease or elsewhere. Tenant
hereby waives such remedies of termination and recession and hereby agrees that
Tenant’s remedies for default hereunder and for breach of any promise or
inducement shall be limited to a suit for damages and/or injunction. In
addition, Tenant hereby covenants that, prior to the exercise of any such
remedies, it will give any Mortgagee notice and a reasonable time to cure any
default by Landlord.

ARTICLE 27

PEACEFUL ENJOYMENT

Tenant shall, and may peacefully have, hold, and enjoy the Premises, subject to
the other terms hereof, provided that Tenant pays the Rent and other sums herein
recited to be paid by Tenant and performs all of Tenant’s covenants and
agreements herein contained. This covenant and any and all other covenants of
Landlord shall be binding upon Landlord and its successors only with respect to
breaches occurring during its or their respective periods of ownership of
Landlord’s interest hereunder. Landlord shall be entitled to cause Tenant to
relocate from the Premises to other space (a “Relocation Space”) within the
Building at any time after reasonable written notice of Landlord’s election (not
in excess of ninety (90) days) is given to Tenant. Any such relocation shall be
entirely at the expense of Landlord or the third party tenant replacing Tenant
in the Premises. Such a relocation shall not terminate or otherwise affect or
modify this Lease except that from and after the date of such relocation,
“Premises” shall refer to the Relocation Space into which Tenant has been moved,
rather than the original Premises as herein defined.

ARTICLE 28

HOLDING OVER

In the event of holding over by Tenant after the expiration or other termination
of this Lease or in the event Tenant continues to occupy the Premises after the
termination of Tenant’s right of possession pursuant to Article 25 above, Tenant
shall, throughout the entire holdover period, pay rent equal to twice the Base
Rent and Additional Rent which would have been applicable had the term of this
Lease continued through the period of such holding over by Tenant. If Tenant
remains in possession of all or any part of the Premises after the expiration of
the Lease Term, with the express written consent of Landlord: (a) such tenancy
will be deemed to be a periodic tenancy from month-to-month only; (b) such
tenancy will not constitute a renewal or extension of this Lease for any further
term; and (c) such tenancy may be terminated by Landlord upon the earlier of
thirty (30) days prior written notice or the earliest date permitted by law.
Such month-to-month tenancy will be subject to every other term, condition, and
covenant contained in this Lease including the Base Rent and Additional Rent
provisions. Nothing contained in this Article 28 shall be construed as consent
by Landlord to any holding over of the Premises by Tenant, and Landlord
expressly reserves the right to require Tenant to surrender possession of the
Premises to Landlord upon the expiration or earlier termination of this Lease.
If Tenant fails to surrender the Premises upon the expiration or earlier
termination of this Lease despite demand to do so by Landlord, Tenant shall
indemnify and hold Landlord harmless from all loss or liability, including,
without limitation, any claim made by any succeeding tenant founded on or
resulting from such failure to surrender.

ARTICLE 29

SUBORDINATION TO MORTGAGE

Tenant accepts this Lease subject and subordinate to the first mortgage, deed of
trust or other lien presently existing or hereafter arising upon the Premises,
upon the Building as a whole, and to any renewals, refinancing and extensions
thereof, but Tenant agrees that the First Mortgagee shall have the right at any
time to subordinate the first mortgage, deed of trust or other lien to this
Lease on such terms and subject to such conditions as such Mortgagee may deem
appropriate in its discretion. Landlord is hereby irrevocably vested with full
power and authority to subordinate this Lease to the first mortgage, deed of
trust or other lien now existing or hereafter placed upon the Premises, or the
Building as a whole, and Tenant agrees upon demand to execute such further
instruments subordinating this Lease or attorning to the holder of any such
liens as Landlord may request. In the event that the first mortgage or deed of
trust is foreclosed or conveyance in lieu of foreclosure is made for any reason,
Tenant shall, if requested by the First Mortgagee, attom to and become the
Tenant of the successor-in-interest to Landlord and in such event Tenant hereby
waives its right under any current or future law which gives or purports to give
Tenant any right to terminate or otherwise adversely affect this Lease and the
obligations of Tenant hereunder. If in connection with obtaining construction,
interim or permanent financing for the Building, the lender shall request
modifications to this Lease as a condition to such financing, Tenant will not
withhold or delay its consent thereto, provided that such modifications do not
increase the obligations of Tenant hereunder and do not otherwise materially
adversely affect Tenant’s rights hereunder. In the event that Tenant should fail
to execute any instrument described in this Article 29 promptly as requested,
Tenant hereby irrevocably constitutes Landlord as its attorney-in-fact to
execute such instrument in Tenant’s name, place and stead, it being agreed that
such power is one coupled with an interest. Tenant

 

Page 19



--------------------------------------------------------------------------------

agrees that it will from time to time within ten (10) business days following a
request by Landlord execute and deliver to such persons as Landlord shall
request a statement, similar to Exhibit “I” attached hereto, in recordable form
certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as so
modified), stating the dates to which rent and other charges payable under the
Lease have been paid, stating that Landlord is not in default hereunder (or if
Tenant alleges a default stating the nature of such alleged default) and further
stating such other matters as Landlord shall reasonably require. Tenant
acknowledges that any such statement may be relied upon by the First Mortgagee,
prospective Mortgagee, purchaser or prospective purchaser of the Building or any
interest therein. Notwithstanding anything in the Lease to the contrary, the
prior written consent of the holder of the first mortgage shall be required as a
condition precedent to the subordination of the Lease to any junior/secondary
mortgage or deed of trust.

ARTICLE 30

LANDLORD’S LIEN

Tenant hereby grants to Landlord a lien and security interest on all property of
Tenant now or hereafter placed in or upon the Premises, and such property shall
be and remain subject to such lien and security interest of Landlord for payment
of all rent and other sums agreed to be paid by Tenant herein. The provisions of
this paragraph relating to such lien and security interest shall constitute a
security agreement under and subject to the Nevada Uniform Commercial Code so
that Landlord shall have and may enforce a security interest on all property of
Tenant now or hereafter placed in or on the Premises, in addition to and
cumulative of the Landlord’s liens and rights provided by law or by the other
terms and provisions of this Lease. Tenant agrees to execute as debtor such
financing statement or statements as Landlord now or hereafter may request.
Landlord may at its election at any time file a copy of this Lease as a
financing statement. Notwithstanding the above, Landlord shall neither sell nor
withhold from Tenant, Tenant’s business records.

ARTICLE 31

ATTORNEY’S FEES

In the event Tenant defaults in the performance of any of the terms of this
Lease and Landlord employs an attorney in connection therewith, Tenant agrees to
pay Landlord’s reasonable attorney’s fees.

ARTICLE 32

NO IMPLIED WAIVER

The failure of Landlord to insist at any time upon the strict performance of any
covenant or agreement herein, or to exercise any option, right, power or remedy
contained in this Lease, shall not be construed as a waiver or a relinquishment
thereof for the future. No payment by Tenant or receipt by Landlord of a lesser
amount than the monthly installment of Rent due under this Lease shall be deemed
to be other than on account of the earliest Rent due hereunder, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy in this Lease provided.

ARTICLE 33

PERSONAL LIABILITY

The liability of Landlord to Tenant for any default by Landlord under the terms
of this Lease shall be limited to the lesser of (i) the interest of Landlord in
the Building, or (ii) the interest Landlord would have in said Building if the
same were encumbered by third party debt in an amount equal to eighty percent
(80%) of the value of said Building (as such value is determined by Landlord)
and Tenant agrees its look solely to such amount for recovery of any judgment
from Landlord, it being intended that Landlord shall not be personally liable
for any judgment or deficiency. In addition to any limitation of Landlord’s
liability contained in the Lease, Tenant hereby agrees that any claim for
damages against Landlord shall be subject and subordinate to the interest of any
mortgagee in the Building and Property.

ARTICLE 34

SECURITY DEPOSIT

The Security Deposit shall be held by Landlord without liability for interest
and as security for the performance by Tenant of Tenant’s covenants and
obligations under this Lease, it being expressly understood that the Security
Deposit shall not be considered an advance payment of rental or a measure of
damages caused by Tenant in case of default by Tenant. Landlord may commingle
the Security Deposit with Landlord’s other funds. Landlord may, from time to
time, without prejudice to any other remedy, use the Security Deposit to the
extent necessary to make good any arrearage of rent or to satisfy any other
covenant or obligation of Tenant hereunder. Following any such application of
the Security Deposit, Tenant shall pay to Landlord on demand the amount so
applied in order to restore the Security Deposit to

 

Page 20



--------------------------------------------------------------------------------

its original amount. If Tenant is not in default at the termination of this
Lease, the balance of the Security Deposit remaining after any such application
shall be returned by Landlord to Tenant. If Landlord transfers its interest in
the Premises during the term of this Lease, Landlord may assign the Security
Deposit to the transferee and thereafter shall have no further liability for the
return of such Security Deposit to Tenant. Notwithstanding anything in the Lease
to the contrary, no purchaser of Landlord’s interest in the Building or holder
of any mortgage, deed of trust, ground lease or other lien on the Building shall
be liable for the return of any Security Deposit unless and until such Security
Deposit is actually transferred by Landlord to such party.

ARTICLE 35

NOTICE

Any notice in this Lease provided for must, unless otherwise expressly provided
herein, be in writing, and may, unless otherwise in this Lease expressly
provided, be given or be served by depositing the same in the United States
mail, postage paid and certified and addressed to the party to be notified, with
return receipt requested, or by delivering the same in person to an officer of
such party, or by prepaid telegram, when appropriate, addressed to the party to
be notified at the address stated on the signature page of this Lease or such
other address, notice of which has been gives to the other party. Notice
deposited in the mail in the manner hereinabove described shall be effective
from and after the expiration of three (3) calendar days after it is so
deposited.

ARTICLE 36

SEVERABILITY

If any term or provision of this Lease, or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and enforced to the fullest extent permitted by law notwithstanding the
invalidity of any other term or provision hereof.

ARTICLE 37

RECORDATION

Tenant agrees not to record this Lease or any memorandum hereof.

ARTICLE 38

GOVERNING LAW

This Lease and the rights and obligations of the parties hereto shall be
interpreted, construed, and enforced in accordance with the laws of the State of
Nevada.

ARTICLE 39

FORCE MAJEURE

Whenever a period of time is herein prescribed for the taking of any action by
Landlord, Landlord shall not be liable or responsible for, and there shall be
excluded from the computation of such period of time, any delays due to strikes,
riots, acts of God, shortages of labor or materials, war, governmental laws,
regulations or restrictions, or any other cause whatsoever beyond the control of
Landlord.

ARTICLE 40

TIME OF PERFORMANCE

Except as expressly otherwise herein provided, with respect to all required acts
of Tenant, time is of the essence of this Lease.

ARTICLE 41

TRANSFERS BY LANDLORD

Landlord shall have the right to transfer and assign, in whole or in part, all
its rights and obligations hereunder and in the Building and property referred
to herein, and in such event and upon such transfer Landlord shall be released
from any further obligations hereunder, and Tenant agrees to look solely to such
successor in interest of Landlord for the performance of such obligations.

 

Page 21



--------------------------------------------------------------------------------

ARTICLE 42

COMMISSIONS

Except for a commission to be paid by Landlord to CB Richard Ellis and Colliers
International (collectively, “Broker”) pursuant to a separate commission
agreement, Landlord and Tenant hereby indemnify and hold each other harmless
against any loss, claim, expense or liability with respect to any commissions or
brokerage fees claimed on account of the execution and/or renewal of this Lease
due to any action of the indemnifying party.

ARTICLE 43

EFFECT OF DELIVERY OF THIS LEASE

Landlord has delivered a copy of this Lease to Tenant for Tenant’s review only,
and the delivery hereof does not constitute an offer to Tenant or option. This
Lease shall not be effective until a copy executed by both Landlord and Tenant
is delivered to and accepted by Landlord.

ARTICLE 44

CORPORATE AUTHORITY; PARTNERSHIP AUTHORITY

If Tenant is a corporation, each person signing this Lease on behalf of Tenant
represents and warrants that he or she has full authority to do so and that this
Lease binds the corporation. Within thirty (30) days after this Lease is signed,
Tenant shall deliver to Landlord a certified copy of a resolution of Tenant’s
Board of Directors authorizing the execution of this Lease or other evidence of
such authority reasonably acceptable to Landlord. If Tenant is a partnership,
each person signing this Lease for Tenant represents and warrants that he or she
is a general partner of the partnership, that he or she has fall authority to
sign for the partnership and that this Lease binds the partnership and all
general partners of the partnership. Tenant shall give written notice to
Landlord of any general partner’s withdrawal or addition. Within thirty
(30) days after this Lease is signed. Tenant shall deliver to Landlord a copy of
Tenant’s recorded statement of partnership or certificate of limited
partnership.

ARTICLE 45

JOINT AND SEVERAL LIABILITY

All parties signing this Lease as Tenant shall be jointly and severally liable
for all obligations of Tenant.

ARTICLE 46

INTERPRETATION

The captions of the Articles of this Lease, and each specific Section within die
respective Articles, are to assist the parties in reading this Lease and are not
a part of the terms or provisions of this Lease. Whenever required by the
context of this Lease, the singular shall include the plural and the plural
shall include the singular. The masculine, feminine and neuter genders shall
each include the other. In any provision relating to the conduct, acts or
omissions of Tenant, the term ‘Tenant” shall include Tenant’s agents, employees,
contractors, invitees, successors or others using the Premises with Tenant’s
expressed or implied permission.

ARTICLE 47

INCORPORATION OF PRIOR AGREEMENTS; MODIFICATIONS

This Lease is the only agreement between the parties pertaining to the lease of
the Premises and no other agreements are effective. All amendments to this Lease
shall be in writing and signed by all parties. Any other attempted amendment
shall be void.

ARTICLE 48

WAIVER OF JURY TRIAL

Landlord and Tenant by this Article 48 waive trial by jury in any action,
proceeding, or counterclaim brought by either of the parties to this Lease
against the other on any matters whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
or occupancy of the Premises, or any other claims (except claims for personal
injury or property damage), and any emergency statutory or any other statutory
remedy.

ARTICLE 49

NO MERGER

The voluntary or other surrender of this Lease by Tenant or the cancellation of
this Lease by mutual agreement of Tenant and Landlord or the termination of this
Lease on account of Tenant’s default

 

Page 22



--------------------------------------------------------------------------------

will not work a merger, and will, at Landlord’s option, (a) terminate all or any
subleases and subtenancies or (b) operate as an assignment to Landlord of all or
any subleases or subtenancies. Landlord’s option under this Article 49 will be
exercised by written notice to Tenant and all known sublessees or subtenants in
the Premises or any part of the Premises.

ARTICLE 50

COUNTERPARTS

This Lease may be executed in counterparts, and, when all counterpart documents
are executed, the counterparts shall constitute a single binding instrument.

ARTICLE 51

EXHIBITS

All Exhibits as listed on the “List of Exhibits” and as attached hereto ate
incorporated herein and made a part of this Lease for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease (which may be
in multiple original counterparts) as of the day and year first above written.

 

Address:     LANDLORD:

10000 West Charleston Boulevard Suite 200

Las Vegas, Nevada 89135

Attention: Property Management

   

HOWARD HUGHES PROPERTIES,

LIMITED PARTNERSHIP,

a Delaware limited partnership

   

By its sole general partner:

THE HOWARD HUGHES CORPORATION,

a Delaware corporation

    By:   /s/ Kevin T. Orrok       Print Name:   Kevin T. Orrok      
Print Title:   EVP

 

With a copy to:

   

Teachers Insurance and Annuity Association

College Retirement Equities Fund

730 Third Avenue

New York, New York 10017

Attention: General Counsel

    Address:    

TENANT:

1805 Madera Canyon Place

Las Vegas, Nevada 89128

Attention: Michael Flaa

   

CARDIOVASCULAR BIOTHERAPEUTICS,

INC., a Delaware corporation

    By:   /s/ Michael A. Flaa       Print Name:   Michael A. Flaa      
Print Title:   CFO

 

Page 23



--------------------------------------------------------------------------------

LEGAL DESCRIPTION OF BUILDING - EXHIBIT A

EXHIBIT “A”

PLAZA WEST

LEGAL DESCRIPTION FOR BUILDING

THAT PORTION OF SECTION 19, TOWNSHIP 20 SOUTH, RANGE 60 EAST, M.D.M., CITY OF
LAS VEGAS, CLARK COUNTY, NEVADA.

A PORTION OF LOT 2, OF “THE HILLS VILLAGE CENTER AT SUMMERLIN - A COMMERCIAL
SUBDIVISION,” AS SHOWN BY A MAP THEREOF ON FILE IN BOOK 53, PAGE 41 OF PLATS IN
THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA.

CONTAINING APPROXIMATELY 2.82 ACRES.

Landlord, from time to time, shall have the right to amend this legal
description to accurately reflect the legal parcel if and when it becomes
necessary to adjust the legal description to accommodate the development of
other adjacent buildings.

 

Page 24



--------------------------------------------------------------------------------

FLOOR PLAN OF PREMISES - EXHIBIT B

EXHIBIT “B”

PLAZA WEST

FLOOR PLAN OF PREMISES

LOGO [g83621img_001.jpg]

 

Page 25



--------------------------------------------------------------------------------

PARKING AGREEMENT - EXHIBIT C

EXHIBIT “C”

PLAZA WEST

PARKING AGREEMENT

This Parking Agreement is incorporated by reference into that certain Lease
Agreement dated as of November 1, 2005 between CARDIOVASCULAR BIOTHERAPEUTICS,
INC. as Tenant and HOWARD HUGHES PROPERTIES, LIMITED PARTNERSHIP as Landlord
(the “Lease”).

1. Parking Facilities. The parking facilities appurtenant to the Building
include asphalt surface parking with some covered spaces (“Parking Area”).
Tenant shall be entitled to use eight (8) vehicle parking spaces within the
covered portions of the parking area and seventeen (17) vehicle spaces within
the uncovered portions of the Parking Area for the monthly parking of Tenant’s
employees. Tenant’s use of the Parking Area shall be based upon a non-exclusive
use in common with Landlord, other tenants of the Building, and their guests and
invitees. Tenant shall not use more parking spaces than said number, or any
spaces (a) which have been specifically assigned by Landlord to other tenants or
for such other uses as visitor parking or (b) which have been designated by
governmental entities of competent jurisdiction as being restricted to certain
uses. Landlord reserves the right to erect such security and access and egress
control devices as it may reasonably deem to be appropriate (including, without
limitation card controlled gates) and Tenant agrees to cooperate fully with
Landlord in such matters. Tenant shall not permit or allow any vehicles that
belong to or are controlled by Tenant or Tenant’s employees, suppliers,
shippers, customers, or invitees to be loaded, unloaded, or parked in areas
other than those designated by Landlord for such activities. If Tenant permits
or allows any of such prohibited activities, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that it may have,
to remove or tow away the vehicle involved and charge the cost to Tenant, which
cost shall be immediately payable upon demand by Landlord.

2. Parking Fee. Tenant shall pay, throughout the entire Term, an amount equal to
the number of parking spaces Tenant is entitled to use times the applicable fees
(the “Parking Fees”) which Landlord is charging for use of me parking
facilities. Currently, Landlord is charging Forty and 00/100 Dollars ($40.00)
per space per month for covered parking and Zero and 00/100 Dollars ($0.00) per
space per month for uncovered parking. Landlord shall have the right from time
to time to increase the Parking Fees being charged Tenant upon thirty (30) days
prior written notice, which Parking Fees shall in no event exceed the rates then
being charged for parking in comparable parking areas having a comparable method
of operation. Tenant agrees and acknowledges that Tenant shall be obligated to
pay such rates regardless of whether or not Tenant actually uses or needs the
parking spaces which Tenant is entitled to use. Such Parking Fees shall be
payable monthly commencing with the first installment of Base Rent due under the
Lease. If the Commencement Date is other than the first day of a calendar month,
the first installment of the Parking Fees shall be prorated on the basis of a
thirty (30) day calendar month.

3. Definitions. All capitalized terms contained in this Parking Agreement that
are not defined herein shall have the same definition as set forth in the Lease.

 

Page 26



--------------------------------------------------------------------------------

WORK LETTER - EXHIBIT D

EXHIBIT “D”

PLAZA WEST

WORK LETTER

This Work Letter supplements the Lease Agreement (the “Lease”) dated
concurrently herewith, by and between HOWARD HUGHES PROPERTIES, LIMITED
PARTNERSHIP, a Delaware limited partnership, as Landlord, and CARDIOVASCULAR
BIOTHERAPEUTICS, INC., a Delaware corporation, as Tenant, covering the Premises.
All terms not defined herein shall have the same meaning as set forth in the
Lease.

 

1. Construction of Building.

1.1 Base Building Improvements.

Landlord has constructed, or shall construct, through its contractor, at
Landlord’s sole cost, a building shell, including the following (“Base Building
Improvements”):

 

  (a) outside walls (not including drywall), core walls which are unfinished on
tenant’s side, elevator lobby and corridor which connect exit stairwells on
multi-tenant floors (but not an elevator lobby or corridor on floors with a
single tenant);

 

  (b) unfinished concrete floors throughout the Premises, broom clean;

 

  (c) building standard 110-volt service power and 277-volt and/or 110-volt
florescent lighting power at the core;

 

  (d) men’s and women’s restroom facilities with building-standard finishes
located on each floor on which the Premises is located;

 

  (e) building standard fire alarms and smoke detectors in public areas in
accordance with applicable building code on an unoccupied basis and provided
only at the core of the Building;

 

  (f) plumbing systems stubbed at the core of the Building;

 

  (g) primary fire and life safety in a general pattern sprinkler loop
throughout the Premises ready for expansion and adjustment when the ceiling for
the Premises is installed; and

 

  (h) primary heating ventilating and air conditioners loop (but not including
branch distribution controls and mixing boxes).

1.2 Tenant Improvements Descriptions.

Without limiting the generality of the foregoing description of Base Building
Improvements, tenant improvements (“Tenant Improvements”) shall include the
following items:

 

  (a) ceiling and lighting in the Premises;

 

  (b) floor finishes in the Premises (except elevator lobby, common corridor and
toilet rooms on multi-tenant floors);

 

  (c) interior finishes of any kind within the Premises (except elevator lobby,
toilet rooms and common corridors on multi-tenant floors);

 

  (d) interior partitions, demising walls, doors and hardware within the
Premises;

 

  (e) terminal boxes and reheat coils or other heating, ventilating and air
conditioning or air distribution devices, including distribution duct work and
controls or supplemental systems;

 

  (f) distribution of electrical services, plumbing services and sprinklers from
the core (except primary sprinkler loop as specified in base building
description);

 

  (g) fire and life safety systems throughout the Premises, including without
limitation exit signs, horn/strobe or intercoms and extinguishers (except as
provided in Base Building Improvements);

 

  (h) window coverings;

 

  (i) architectural consulting and engineering fees necessary for the complete
preparation of plans and specifications for the Tenant Improvements to conform
to building standards and tenant requirements;

 

  (j) permits and fees to local jurisdictions; and

 

Page 27



--------------------------------------------------------------------------------

WORK LETTER - EXHIBIT D

 

  (k) telephone and data cabling and infrastructure.

 

2. Plans and Specifications for Tenant Improvements

2.1 Landlord shall retain a licensed architect (“Architect”) to prepare the
plans and specifications for the Tenant Improvements; provided, however, Tenant
shall directly work with the Architect to prepare the preliminary plans and
final plans. Notwithstanding the foregoing, Tenant may retain its own licensed
architect to design and prepare the preliminary plans and final plans; provided,
however, such plans and specifications shall be submitted to Landlord’s
Architect for review and to Landlord for approval. All such plans and
specifications shall be submitted to Landlord in accordance with the schedule
set forth in Section 6 below.

2.2 Tenant shall cause the Architect to furnish to Landlord for Landlord’s
approval space plans sufficient to convey the architectural design of the
Premises, including, without limitation, the location of doors, partitions,
electrical and telephone outlets, plumbing fixtures, heavy floor loads and other
special requirements, together with reflective ceiling plans (“Tenant’s
Preliminary Space Plans”). If Landlord shall disapprove of any portion of
Tenant’s Preliminary Space Plans, Landlord shall advise Tenant of such
revisions, and reasons therefor, as are reasonably required by Landlord for the
purpose of obtaining approval. Tenant shall then submit to Landlord, for
Landlord’s approval, a redesign of Tenant’s Preliminary Space Plans,
incorporating the revisions required by Landlord and such modifications thereof
as are suggested by Tenant, said modifications to be subsequently approved by
Landlord prior to Tenant’s submission of Final Plans (as hereinafter defined).

2.3 Tenant shall cause the Architect to prepare from Tenant’s Preliminary Space
Plans (approved by Landlord in accordance with Section 2.2 above) complete
architectural plans, drawings and specifications and, utilizing Landlord’s
mechanical, electrical and structural engineers, complete engineered and cross
coordinated mechanical, electrical and structural working drawings for (i) all
of the Premises, showing the subdivision, layout, finish and decoration work
(including carpeting and other floor coverings) desired by Tenant therefor, and
(ii) any internal or external communications or special utility facilities which
will require conducting or other improvements within common areas, all in such
form and in such detail as may be reasonably required by Landlord. Such complete
plans, drawings and specifications are referred to herein as the “Final Plans”.
Tenant’s Final Plans shall (i) be compatible with the Base Building
Improvements, (ii) comply with all applicable laws and ordinances, and the rules
and regulations of all governmental authorities having jurisdiction, and
(iii) comply with Landlord’s insurance company requirements. Tenant shall submit
(he Final Plans for the approval of Landlord in the same manner as provided in
Section 2.2 above for approval by Landlord of Tenant’s Preliminary Space Plans.

2.4 Tenant acknowledges that, unless specifically shown as Landlord’s
responsibility on the Final Plans, the Tenant Improvements shall not include,
nor shall Landlord be responsible for the design, construction or installation
of, various nonstructural items which Tenant may find desirable for the Premises
including, without limitation, furniture, trade fixtures, office equipment,
telephone, telecommunications and data equipment and systems, plantscaping,
artwork or cabling required in connection with any of these items.
Notwithstanding the fact that Landlord’s architects and engineers shall have the
right to review Tenant’s Preliminary Space Plans and Tenant’s Final Plans,
Tenant shall be solely responsible for the design and function of such plans,
including, without limitation, their integration with all of the Building’s
systems. A list of standard improvements for space within the Building
(“Building Standards”) is available to Tenant upon request. All Tenant
Improvements shall be of equal or greater quality than the Building Standards;
provided that Tenant shall be required to utilize Building Standard window
blinds, ceiling systems and light fixtures.

2.5 Landlord shall cooperate with Tenant in obtaining approval of the Final
Plans by all governmental agencies having jurisdiction.

2.6 Tenant shall cause the Architect to provide documentation for all changes to
the Final Plans at the time each change is authorized for construction.

 

Page 28



--------------------------------------------------------------------------------

WORK LETTER - EXHIBIT D

 

3. Allowance for Work and Work Costs.

3.1 Tenant shall receive from Landlord the Allowance as specified in the Lease,
which Allowance shall be used solely for “Work Costs” (as that term is defined
in Section 3.2 below). All Tenant Improvements, whether or not the cost thereof
is covered by the Allowance, shall become the property of Landlord upon
expiration or earlier termination of the Lease and shall remain on the Premises
at all times during the Lease Term. Tenant shall be entitled to no other payment
or rent reduction for any part of the Allowance not utilized by Tenant.

3.2 As used herein, “Work Costs” mean (i) all fees and expenses incurred by
Landlord and Tenant in connection with the design and construction of the Tenant
Improvements, including, without limitation, architectural and engineering fees
for the review of Tenant’s Preliminary Space Plans and Final Plans (ii) the
actual contractor costs and charges for material and labor, contractor’s profit,
overhead and general conditions incurred by Landlord in having the Tenant
Improvements constructed in accordance with the Final Plans, (iii) governmental
agency plan check, permit and other fees and sales and use taxes, (iv) testing
and inspection costs, (v) any paint touch-up or repair work necessary due to
Tenant’s move into the Premises, (vi) all other costs expended or to be expended
by Landlord in the construction of the Tenant Improvements including a charge
for VAV boxes on the floors upon which the Premises is located, mini-blinds
within the Premises, fluorescent light fixtures, air balancing, and other
pre-stocked materials, and (vii) a fee to be paid to Landlord equal to ten
percent (10%) of all Work Costs for administration by Landlord of construction
of the Tenant Improvements. In no event shall the Allowance be used toward items
such as Tenant’s inventory, supplies, furniture, fixtures or equipment.

3.3 As promptly as practicable following Landlord’s approval of the Final Plans,
Landlord shall submit to Tenant a written estimate of Work Costs of all Tenant
Improvements. Thereupon, Tenant shall either approve the estimate or disapprove
specific items and submit to Landlord revisions of Final Plans to reflect the
deletion of and/or substitution for such disapproved items. Any such deletions
and/or substitutions to the Final Plans will be processed in accordance with
Section 3.8 below. Upon Tenant’s final written approval of said estimate, such
approved estimate to be referred to herein as the “Work Costs Estimate”,
Landlord shall have the right to purchase materials as set forth on the Final
Plans and to commence the construction of the items included in said Work Costs
Estimate pursuant to Section 4 hereof.

3.4 The parties acknowledge that Landlord has “pre-stocked” certain Building
Standards improvement items for use in the Building, which items must be used by
Tenant for construction of the Tenant Improvements.

3.5 If the Final Plans or any amendment thereof or supplement thereto shall
require changes in the Base Building Improvements, the increased cost of the
Base Building Improvements caused by such changes shall be charged as Work
Costs. The cost thereof shall include all direct architectural and/or
engineering fees and expenses in connection therewith.

3.6 Landlord’s written estimate of Work Costs shall include a reasonable
contingency to allow for changes in the Tenant Improvements and/or other
unforeseen costs and expenses arising after Tenant’s approval thereof.

3.7 In the event that the Work Costs Estimate exceeds the Allowance, Tenant
shall pay one hundred percent (100%) of such excess (“Over Allowance”) to
Landlord within ten (10) days after Tenant’s approval of the Work Costs
Estimate; provided, however, Landlord shall not be required to commence
construction of the Tenant Improvements until Landlord receives the
Over-Allowance.

3.8 Any changes to the approved Final Plans (“Changes”) which are requested by
Tenant or required by any governmental agency shall be forwarded to Landlord for
approval and costing. If Landlord approves of the Changes, Tenant shall be given
a written cost estimate for the completion of said Changes which must be
approved by Tenant prior to construction of the Changes. Landlord shall pay the
cost of the Changes to the extent of any remaining Allowance and to the extent
the revised contract amount exceeds the Allowance, Tenant shall pay the cost of
the Changes as an Over-Allowance within ten (10) days pursuant to Section 3.7
above. Any

 

Page 29



--------------------------------------------------------------------------------

WORK LETTER - EXHIBIT D

 

delay in the construction of Tenant improvements as a result of Changes shall be
a Tenant Delay (as defined in Section 7 below).

 

4. Construction.

4.1 Following Tenant’s approval of Landlord’s Work Costs Estimate, Tenant’s
payment of initial amounts payable under Section 3.7 above and receipt by
Landlord of all relevant governmental agency approvals and permits, and at such
time when, in Landlord’s sole discretion, the Building has reached the stage of
construction where it is appropriate to commence construction of Tenant
Improvements, Landlord shall cause its general contractor (“General Contractor”)
to commence the construction of the Tenant Improvements. The bid process, if
any, for the General Contractor shall be mutually agreed upon by Landlord’s
construction representative and Tenant’s construction representative. Landlord
and/or such General Contractor shall have the right to cause all or any portion
of such work to be performed by one or more subcontractors. Landlord shall
furnish Tenant with a schedule setting forth the projected completion dates
therefor and showing the deadlines for any actions required to be taken by
Tenant during such construction, and Landlord may from time to time during the
prosecution of the Tenant Improvements reasonably modify or amend such schedule
due to delays encountered by Landlord. Within sixty (60) days after the date of
substantial completion of the Tenant Improvements, the General Contractor shall
submit to Landlord a set of conformed reproducable “as-built” plans
incorporating all field changes made and all changes and/or revisions that have
been made subsequent to Landlord’s approval of the Final Plans.

4.2 In connection with the construction of the Tenant Improvements, each party
shall be entitled to rely upon the other party’s construction representative who
shall be as follows: Landlord’s construction representative (“Landlord’s
Construction Representative”): Andrew Bernardy, Tenant’s construction
representative (“Tenant’s Construction Representative”): Mickael A. Flaa. Each
respective construction representative shall have the authority to make binding
commitments relative to the Tenant Improvements on behalf of the party
appointing such construction representative. All inquiries of Tenant pertaining
to construction of the Tenant Improvements shall be directed in writing to
Landlord’s Construction Representative. A party may designate a substitute
construction representative by giving written notice to the other party at any
time. Any representatives of Tenant who desires to visit the Premises during
construction of the Tenant Improvements must obtain the prior consent of
Landlord and the General Contractor. Such consent shall be obtained from
Landlord’s Construction Representative only by Tenant’s Construction
Representative.

 

5. Punch List.

On or before the date upon Tenant occupies the Premises, Landlord shall cause
the General Contractor to inspect the Premises with Landlord’s Construction
Representative and Tenant’s Construction Representative and to complete a
written punch list of unfinished items of Tenant Improvements prior to Tenant’s
move into the Premises. Tenant’s Construction Representative shall execute said
written punch list to indicate approval thereof, and Landlord shall cause the
General Contractor to correct all such punch list items with reasonable
diligence.

 

6. Schedule.

Preparation and approval of Tenant’s Preliminary Space Plans, Final Plans and
the Work Costs Estimate shall proceed as indicated below and each action shall
be completed on or before the date herein specified. Time is of the essence.

 

    

Action

  

Responsibility

  

Due Date

(i)    Executed Lease received by Landlord    Tenant    October 21, 2005 (ii)   
Submission of Tenant’s Preliminary Space Plans to Landlord    Tenant   
October 28, 2005

 

Page 30



--------------------------------------------------------------------------------

WORK LETTER - EXHIBIT D

 

(iii)    Delivery of written approval of Tenant’s Preliminary Space Plans by
Landlord (including any necessary design revision comments)    Landlord   

Five (5) days following

submission of

Preliminary Space

Plans to Landlord

(iv)    Submission of Final Plans to Landlord for approval.    Tenant   

Twenty-two (22) days

following Landlord’s

approval of Preliminary

Space Plans

(v)    Delivery of written approval of Final Plans to Tenant including any
necessary design revision comments    Landlord   

Five (5) days following

submission of Final

Plans to Landlord

(vi)    Delivery of Work Costs Estimate to Tenant    Landlord   

Twelve (12) days

following Landlord’s

approval of Final Plans

(vii)    Delivery of written approval of Work Costs Estimate to Landlord   
Tenant   

Two (2) days following

delivery of Work Costs

Estimate to Tenant

(viii)    Delivery of Over-Allowance, if any, as approved on Work Costs Estimate
to Landlord    Tenant   

Three (3) days

following Tenant’s

approval of Work Costs

Estimate

(ix)    Substantial Completion of Premises    Landlord   

Lease Commencement

Date

 

7. Delays.

If Landlord shall be delayed in substantially completing the Tenant Improvements
as a result of any of the following (‘Tenant Delays”):

(i) Tenant’s failure to complete any action item which is the responsibility of
Tenant on or before the due date specified in Section 6 above to the extent that
such failure is not caused by failure of Landlord to timely perform its
obligations in accordance with the schedule in Section 6, or

(ii) Tenant’s changes to Final Plans after the final submission date in
Section 6(iii) above, or Landlord’s approval thereof, whichever is earlier, or

(iii) Tenant’s request for materials, finishes, or installations other than
Building Standards, or

(iv) Any delay of Tenant in making payment to Landlord of the Over-Allowance as
provided in Section 3.7 above, or

(v) Any other delay requested or caused by Tenant;

then the Lease Term shall nevertheless commence and the Commencement Date shall
be the date it would have been had the delay not occurred.

 

Page 31



--------------------------------------------------------------------------------

WORK LETTER - EXHIBIT D

 

8. Miscellaneous.

Any default by Tenant under the terms of this Work Letter shall constitute a
default under the Lease and shall entitle Landlord to exercise all remedies set
forth therein. Both Landlord and Tenant agree to use reasonable diligence in
performing all of their respective obligations and duties under this Work Letter
and in proceeding with the construction and completion of the Building and all
Tenant Improvements in the Premises.

 

TENANT:

    LANDLORD:

CARDIOVASCULAR BIOTHERAPEUTICS,

INC., a Delaware corporation

   

HOWARD HUGHES PROPERTIES,

LIMITED PARTNERSHIP,

a Delaware limited partnership

By:   /s/ Mickael A. Flaa    

By its sole general partner:

THE HOWARD HUGHES CORPORATION,

a Delaware corporation

Name:   Mickael A. Flaa     Title:   CFO           By:   /s/ Kevin T. Orrock    
  Name:   Kevin T. Orrock       Title:   EVP

 

Page 32



--------------------------------------------------------------------------------

RULES AND REGULATIONS - EXHIBIT E

 

EXHIBIT “E”

PLAZA WEST

RULES AND REGULATIONS

1. Sidewalks, doorways, vestibules, halls, stairways, and similar areas shall
not be obstructed nor shall refuse, furniture, boxes, or other items be placed
therein by Tenant or its officers, agents, servants, and employees, or used for
any purpose other than ingress and egress to and from the Premises, or for going
from one part of the Building to another part of the Building. Canvassing,
soliciting and peddling in the Building are prohibited.

2. Plumbing, fixtures and appliances shall be used only for the purposes for
which constructed, and no unsuitable material shall be placed therein.

3. No signs, directories, posters, advertisements, or notices shall be painted
or affixed on or to any of the windows or doors, or in corridors or other parts
of the Building, except in such color, size, and style, and in such places, as
shall be first approved in writing by Landlord in its discretion. Building
standard suite identification signs will be prepared by Landlord at Tenant’s
expense. Landlord shall have the right to remove all unapproved signs without
notice to Tenant, at the expense of Tenant

4. Tenant shall not do, or permit anything to be done in or about the Building,
or bring or keep anything therein, that will in any way increase the rate of
fire or other insurance on the Building, or on property kept therein or
otherwise increase the possibility of fire or other casualty.

5. Landlord shall have the power to prescribe the weight and position of heavy
equipment or objects which may overstress any portion of the floor. All damage
done to the Building by the improper placing of such heavy items will be
repaired at the sole expense of the responsible Tenant.

6. Tenant shall notify the Building manager when safes or other heavy equipment
are to be taken in or out of the Building, and the moving shall be done after
written permission is obtained from Landlord on such conditions as Landlord
shall require.

7. Corridor doors, when not in use, shall be kept closed.

8. All deliveries must be made via the service entrance and service elevator,
when provided, during normal working hours. Landlord’s written approval must be
obtained for any delivery after normal working hours.

9. Tenant shall cooperate with Landlord’s employees in keeping the Premises neat
and clean.

10. Tenant shall not cause or permit any improper noises in the Building, or
allow any unpleasant odors to emanate from the Premises, or otherwise interfere,
injure or annoy in any way other tenants, or persons having business with them.

11. No animals shall be brought into or kept in or about the Building.

12. When conditions are such that Tenant must dispose of crates, boxes, etc. on
the sidewalk, it will be the responsibility of Tenant to dispose of same prior
to 7:30 a.m., or after 5:30 p.m.

13. No machinery of any kind, other than ordinary office machines such as
typewriters and calculators, shall be operated on Premises without the prior
written consent of Landlord, nor shall Tenant use or keep in the Building any
inflammable or explosive fluid or substance (including Christmas trees and
ornaments), or any illuminating materials, except candles. No space heaters or
fans shall be operated in the Building.

14. No bicycles, motorcycles or similar vehicles will be allowed in the
Building.

15. No nails, hooks, or screws shall be driven into or inserted in any part of
the Building except as approved by Building maintenance personnel.

16. Landlord has the right to evacuate the Building in the event of an emergency
or catastrophe.

17. No food and/or beverages shall be distributed from Tenant’s office without
the prior written approval of the Building Manager.

 

Page 33



--------------------------------------------------------------------------------

RULES AND REGULATIONS - EXHIBIT E

 

18. No additional locks shall be placed upon any doors without the prior written
consent of Landlord. All necessary keys shall be furnished by Landlord, and the
same shall be surrendered upon termination of this lease, and Tenant shall then
give Landlord or its agent an explanation of the combination of all locks on the
doors or vaults. Tenant shall initially be given two (2) keys to the Premises by
Landlord. No duplicates of such keys shall be made by Tenant Additional keys
shall be obtained only from Landlord, at a fee to be determined by Landlord.

19. Tenant will not locate furnishings or cabinets adjacent to mechanical or
electrical access panels or over air conditioning outlets so as to prevent
operating personnel from servicing such units as routine or emergency access may
require. Cost of moving such furnishings for Landlord’s access will be for
Tenant’s account. The lighting and air conditioning equipment of the Building
will remain the exclusive charge of the Building designated personnel.

20. Tenant shall comply with parking rules and regulations as may be posted and
distributed from time to time.

21. No portion of the Building shall be used for the purpose of lodging rooms.

22. Vending machines or dispensing machines of any kind will not be placed in
the Premises by Tenant

23. Prior written approval, which shall be at Landlord’s sole discretion, must
be obtained for installation of window shades, blinds, drapes, or any other
window treatment of any kind whatsoever. Landlord will control all internal
lighting that may be visible from the exterior of the Building and shall have
the right to change any unapproved lighting, without notice to Tenant, at
Tenant’s expense.

24. No Tenant shall make any changes or alterations to any portion of the
Building without Landlord’s prior written approval, which may be given on such
conditions as Landlord may elect. All such work shall be done by Landlord or by
contractors and/or workers approved by Landlord, working under Landlord’s
supervision.

25. Tenant shall provide plexiglass or other pads for all chairs mounted on
rollers or casters.

26. Landlord reserves the right to rescind any of these rules and make such
other and further rules and regulations as in its judgment shall from time to
time be needful for the operation of the Building, which rules shall be binding
upon each Tenant upon delivery to such Tenant of notice thereof in writing.

27. Smoking shall not be permitted in Common Areas throughout the Building,
including lobbies, hallways, restrooms and stairwells. Smoking is permitted
outside the Building; however, smokers must utilize the ash urns which are
located outside the Building.

 

Page 34



--------------------------------------------------------------------------------

OPTION TO RENEW LEASE - EXHIBIT F

EXHIBIT “F”

PLAZA WEST

OPTION TO RENEW LEASE

TO LEASE between HOWARD HUGHES PROPERTIES, LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Landlord”) and CARDIOVASCULAR BIOTHERAPEUTICS, INC., a
Delaware corporation (the “Tenant”).

Tenant shall have the following option to renew this Lease (“Option to Renew”):

1. Subject to Section 2 below, Tenant may, by notifying Landlord of its election
in writing (“Extension Notice”) at least twelve (12) months prior to the end of
the Lease Term, renew this Lease for an additional lease term (the “Second Lease
Term”) beginning on the day next following the expiration date of the Lease Term
and continuing for five (5) years thereafter. Such renewal shall be on all of
the terms and conditions of this Lease which are not inconsistent herewith,
except that the rentals payable during the Second Lease Term shall be at the
existing fair market rental of comparable space as of the date of renewal (the
“Fair Market Rate”), (but not less than the Base Rent [including adjustments to
Base Rent] payable with respect to the final year of the Lease Term).

2. Tenant acknowledges that the Option to Renew granted herein shall be subject
to, and subordinate to, any rights to the Premises that any other tenant within
the Building, including such tenant’s affiliates, subsidiaries or successors and
assigns may have in accordance with its lease agreement in the Building to the
extent such lease agreement was executed prior to the execution of this Lease.
Upon receipt of the Extension Notice, Landlord shall notify Tenant not less than
one (1) month after Landlord’s receipt of the Extension Notice whether the
Premises will be available for the Second Lease Term. Landlord’s determination
of the availability of Premises shall be binding upon Tenant and Tenant shall
not be able to contest Landlord’s determination. In the event Landlord notifies
Tenant the Premises are not available for Tenant’s occupancy during a Second
Lease Term, then Tenant agrees that its right under the Option to Renew the
leased Premises during the Second Lease Term shall become void, and the Lease
will automatically terminate at the end of the Lease Term.

3. The Fair Market Rate for the Premises shall be the then going rate for
comparable space in the Building. Landlord shall notify Tenant of Landlord’s
good faith determination of the prevailing Fair Market Rate no later than seven
(7) months prior to the end of the Lease Term. No later than one (1) month after
Landlord notifies Tenant of the prevailing Fair Market Rate, Tenant shall notify
Landlord whether Tenant accepts Landlord’s determination. If Tenant fails to so
notify Landlord, Tenant will be deemed conclusively to have accepted Landlord’s
determination. If Tenant does not accept Landlord’s determination (and if Tenant
is not deemed to have accepted Landlord’s determination), Tenant and Landlord
shall meet to attempt to agree upon the Fair Market Rate. If Landlord and Tenant
are unable to agree within thirty (30) days after Tenant’s objection to
Landlord’s determination, the parties shall proceed as follows:

Within ten (10) days thereafter Landlord and Tenant shall each appoint one
(1) independent appraiser who shall by profession be a real estate broker who
shall have been active over the five (5) year period ending on the date of such
appointment in the leasing of commercial properties in the Las Vegas area. The
determination of the appraisers shall be limited to solely the issue of whether
Landlord’s or Tenant’s submitted Fair Market Rate for the Premises is the
closest to the actual Fair Market Rate for the Premises as determined by the
appraisers, taking into account the requirements of Section 1 above and this
Section 3 regarding the same. Such decision shall be based upon the project
prevailing Fair Market Rate as of the commencement date of the Second Lease
Term.

(a) The two (2) appraisers so appointed shall within fifteen (15) days of the
date of appointment of the last appointed appraiser agree upon and appoint a
third appraiser who shall be qualified under the same criteria set forth
hereinabove for qualifications of the initial two (2) appraisers.

(b) The three (3) appraisers shall within thirty (30) days of the appointment of
the third appraiser reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted fair market rental rate, and shall notify
Landlord and Tenant thereof.

(c) The decision of the majority of the three (3) appraisers shall be binding
upon Landlord and Tenant If either Landlord or Tenant fails to appoint an
appraiser within the time period specified hereinabove, the appraiser appointed
by one of them shall reach a decision based upon the same procedures as set
forth above (i.e., by selecting either Landlord’s or Tenant’s submitted Fair
Market Rate), and shall notify

 

Page 35



--------------------------------------------------------------------------------

OPTION TO RENEW LEASE - EXHIBIT F

 

Landlord and Tenant thereof, and such appraiser’s decision shall be binding upon
Landlord and Tenant.

(d) If the two (2) appraisers fail to agree upon and appoint a third appraiser,
both appraisers shall be dismissed and the matter to be decided shall be
forthwith submitted to arbitration under the provisions of the American
Arbitration Association, but based up on the same procedures as set forth above
(i.e., by selecting either Landlord’s or Tenant’s submitted fair market rental
rate).

(e) The cost of the appraisal (or arbitration if required) shall be paid by the
party whose submitted Fair Market Rate is not accepted.

4. Failure by Tenant to notify Landlord of Tenant’s election to exercise the
Option to Renew herein granted within the time limits set forth for such
exercise shall constitute a waiver of such Option to Renew. Tenant shall only be
entitled to exercise its Option as to all of the Premises.

 

Page 36



--------------------------------------------------------------------------------

RIGHT OF FIRST OFFER TO LEASE - EXHIBIT G

EXHIBIT “G”

PLAZA WEST

RIGHT OF FIRST OFFER TO LEASE

THIS RIGHT OF FIRST OFFER TO LEASE is attached to the Lease between 3770 HUGHES
PARKWAY ASSOCIATES, LIMITED PARTNERSHIP, a Nevada limited partnership, (the
“Landlord”) and CARDIOVASCULAR BIOTHERAPEUTICS, INC., a Delaware corporation,
(the “Tenant”).

1. Tenant shall have a right of first offer to Lease any contiguous Rentable
Area adjacent to the Premises (the “First Offer Space”). Notwithstanding the
foregoing (i) such first offer right of Tenant shall commence only following the
expiration or earlier termination of any existing lease pertaining to each such
particular First Offer Space, and the First lease pertaining to each such First
Offer Space entered into by Landlord after the date of this Lease (collectively,
the “Superior Leases”), including any renewal of such existing or future lease,
whether or not such renewal is pursuant to an express written provision in such
lease, and regardless of whether any such renewal is consummated pursuant to a
lease amendment or a new lease, and (ii) such first offer right shall be
subordinate and secondary to all rights of expansion, first refusal, first offer
or similar rights granted to the tenants of the Superior Leases (the rights
described in items (i) and (ii), above to be known collectively as “Superior
Rights”). Tenant’s right of first offer shall be on the terms and conditions set
forth in this Exhibit “G.” Tenant’s right of first offer shall only be in effect
during the initial Lease Term unless Tenant has effectively exercised its Option
to Renew Lease pursuant to Exhibit “F” to the Lease.

2. Landlord shall notify Tenant from time to time when Landlord determines that
Landlord shall commence the marketing of any First Offer Space because such
space shall become available for lease to third parties, where no holder of a
Superior Right desires to lease such space. Landlord shall notify Tenant of the
availability of and offer to lease to Tenant First Offer Space by delivery to
Tenant of a notice (the “First Offer Space Option Notice”), which shall
(i) describe the specific First Offer Space, (ii) contain an initial
determination of the amount of the Fair Market Rent (as defined below) proposed
by Landlord for such First Offer Space, (iii) disclose the then existing state
of improvements and condition of such space, (iv) set forth the approximate date
Tenant would be entitled to take possession of such space. Tenant shall have ten
(10) days from receipt of the First Offer Space Option Notice to accept or
reject the offer for all of such space. Tenant may exercise its right only as to
all of any First Offer Space offered to Tenant. Any attempt to exercise its
offer to less than all of any First Offer Space offered to Tenant shall be null
and void. If Tenant accepts the offer, such space shall become part of the
Premises and Tenant shall be bound with respect to such space by the terms and
conditions of this Lease. If Tenant does not notify Landlord within such ten
(10) days of Tenant’s acceptance of the offer for all of such space, then
Landlord shall thereafter have the right to lease such space not taken by Tenant
to other persons on such terms and conditions as Landlord may elect

3. The “Fair Market Rent” for the First Offer Space shall be the then existing
rate for comparable space at the Building. If Tenant accepts the offer to lease
First Offer Space, Tenant shall have ten (10) days from receipt of the First
Offer Space Option Notice to notify Landlord in writing that Tenant does not
agree with Landlord’s determination of the Fair Market Rent. If Tenant fails to
so notify Landlord, Tenant shall be deemed conclusively to have accepted
Landlord’s determination. If Tenant does not agree with Landlord’s proposed Fair
Market Rent, upon such notice Landlord and Tenant shall each submit a new
determination of the Fair Market Rent to appraisal pursuant to Section 4 of this
Exhibit “G” below.

4. Landlord and Tenant shall each appoint one (1) independent appraiser who
shall by profession be a real estate broker who shall have been active over the
five (5) year period ending on the date of such appointment in the leasing of
commercial properties in the Las Vegas area. The determination of the appraisers
shall be limited to solely the issue of whether Landlord’s or Tenant’s submitted
Fair Market Rent for the Premises is the closest to the actual fair market
rental rate for the Premises as determined by the appraisers. Such decision
shall be based upon the projected prevailing Fair Market Rent as of the
approximate commencement date for the First Offer Space as set forth in the
First Offer Space Option Notice. Each such appraiser shall be appointed within
the fifteen (15) day period after Tenant’s notice that Tenant does not accept
Landlord’s determination.

(a) The two (2) appraisers so appointed shall, within fifteen (15) days of the
date of appointment of the last appointed appraiser, agree upon and appoint a
third appraiser who shall be qualified under the same criteria set forth
hereinabove for qualifications of the initial two (2) appraisers.

 

Page 37



--------------------------------------------------------------------------------

RIGHT OF FIRST OFFER TO LEASE - EXHIBIT G

 

(b) The three (3) appraisers shall within thirty (30) days of the appointment of
the third appraiser reach a decision as to whether the parties shall use
Landlord’s or Tenant’s submitted Fair Market Rent, and shall notify Landlord and
Tenant thereof.

(c) The decision of the majority of the three (3) arbitrators shall be binding
upon Landlord and Tenant. If either Landlord or Tenant fails to appoint an
appraiser within the time period specified in this Section 4 hereinabove, the
appraiser appointed by one of them shall reach a decision based upon the same
procedures as set forth above (i.e., by selecting either Landlord’s or Tenant’s
submitted Fair Market Rent), and shall notify Landlord and Tenant thereof, and
such appraiser’s decision shall be binding upon Landlord and Tenant.

(d) If the two (2) appraisers fail to agree upon and appoint a third appraiser,
both appraisers shall be dismissed and the matter to be decided shall be
forthwith submitted to arbitration under the provisions of the American
Arbitration Association, but based up on the same procedures as set forth above
(i.e., by selecting either Landlord’s or Tenant’s submitted Fair Market Rent).

(e) The cost of the appraisal (or arbitration if required pursuant to
Section 4(d) hereof) shall be paid by the party whose submitted fair market
rental rate is not accepted.

5. If Tenant timely exercises Tenant’s right to lease the First Offer Space as
set forth herein, Landlord and Tenant shall execute an amendment adding such
First Offer Space to this Lease upon the same non-economic terms and conditions
as applicable to the initial Premises, and the economic terms and conditions as
provided in this Exhibit “G.” Thereafter, the total Base Rent payable under this
Lease shall be the sum of the Base Rent for all First Offer Space added to the
Premises plus the Base Rent already payable under the Lease. Tenant shall
commence payment of Base Rent for the First Offer Space and the Lease Term of
the First Offer Space shall commence upon the date of delivery of such space to
Tenant. The Lease Term for the First Offer Space shall expire conterminously
with Tenant’s lease of the initial Premises.

6. Tenant shall have the right, upon notice to Landlord, to meet from time to
time with representatives of Landlord who are knowledgeable as to the status of
the leasing of First Offer Space to discuss the status of the leasing of First
Offer Space.

7. Tenant shall accept all First Offer Space in its then “as-is” condition as
disclosed in the First Offer Space Option Notice and Landlord shall not be
required to perform any work or furnish any materials in order to prepare such
First Offer Space for Tenant’s occupancy. Tenant shall be entitled to construct
improvements in the First Offer Space in accordance with the provisions of
Article 12 of the Lease.

8. The rights set forth in this Exhibit “G,” and Landlord’s obligations with
respect thereto, shall be personal to the original Tenant and any assignee to
which the original Tenant’s entire interest in this Lease has been assigned
pursuant to the Lease and may only be exercised by the original Tenant or such
assignee (but not any subtenant or other person or entity). The right of first
offer granted herein shall terminate as to a particular First Offer Space upon
the failure by Tenant to exercise its right of first offer with respect to such
First Offer Space as offered by Landlord. Tenant shall not have the right to
lease First Offer Space if, as of the date of the attempted exercise of any
right of first offer by Tenant, or, at Landlord’s option, as of the scheduled
date of delivery of such First Offer Space to Tenant, Tenant is in default under
this Lease after any applicable notice and cure periods.

 

Page 38



--------------------------------------------------------------------------------

COMMENCEMENT MEMORANDUM - EXHIBIT H

EXHIBIT “H”

PLAZA WEST

COMMENCEMENT MEMORANDUM

[TENANT]

_____________________________

_____________________________

_____________________________

_____________________________

 

Re: Commencement Memorandum

Dear                             :

With reference to that certain lease (the “Lease”), dated
                            , 200  , between Howard Hughes Properties, Limited
Partnership, a Delaware limited partnership (“Landlord”), and
                             a                              (“Tenant”), you are
hereby notified of the following. All capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Lease.

1. The Commencement Date of the Lease was                             , and the
Lease will expire at midnight                             , 200  , if not
extended or renewed or terminated earlier pursuant to the Lease.

2. The Premises consist of                      (                    ) square
feet of Rentable Area and                      (                    ) square
feet of Useable Area.

3. The prorated amount of Base Rent and Additional Rent for Operating Expenses
for the partial month of                      is $                      and
$                    , respectively.

4. The amount of Base Rent and Additional Rent for Operating Expenses for the
first full month is $                      and $                    ,
respectively.

5. Pursuant to Paragraph/Article/Section/Subsection/Exhibit              of the
Lease, you have the right to renew the term of the Lease for one (1) additional
term of                      (            ) years. The Second Lease Term shall
commence on                             , 200__, provided Tenant gives Landlord
written notice on or before                             , 200_ in accordance
with the terms of the Lease.

 

Very truly yours,

 

[LANDLORD]

Acknowledged and agreed to by                                         
                        , this              day of                             ,
200_

 

By:      Print Name:      Print Title:     

 

Page 39



--------------------------------------------------------------------------------

STATEMENT OF TENANT - EXHIBIT I

EXHIBIT “I”

PLAZA WEST

ESTOPPEL CERTIFICATE

STATEMENT OF TENANT IN RE: LEASE

Date:                             

Teachers Insurance and Annuity

Association of America

730 Third Avenue

New York, New York 10017

 

Re: <Building address>

<Suite #>

Las Vegas, NV 89119

App1. # NV-l02, #NV-103

Gentlemen:

It is our understanding that you have committed to place a mortgage upon the
subject premises and as a condition precedent thereof have required this
certification of the undersigned.

The undersigned, as Lessee, under that certain lease dated                     ,
made with Howard Hughes Properties, Limited Partnership, as Lessor, hereby
ratifies the said lease and certifies that:

 

  1. the undersigned has entered into occupancy of the premises described in
said lease on                             ; and

 

  2. the undersigned is presently open and conducting business with the public
in the premises; and

 

  3. the operation and use of the premises do not involve the generation,
treatment, storage, disposal or release of a hazardous substance or a solid
waste into the environment and that the premises are being operated in
accordance with all applicable environmental laws, zoning ordinances and
building codes; and

 

  4. the minimum rental in the annual amount of $                      was
payable from the date of occupancy; and

 

  5. that said lease is in full force and effect and has not been assigned,
modified, supplemented or amended in any way <except by First Amendment, dated
                    >, and neither party thereto is in default thereunder; and

 

  6. that the same represents the entire agreement between the parties as to
this leasing; and

 

  7. that the term of said lease expires on                      ; and

 

  8. that all conditions under said lease to be performed by the Lessor have
been satisfied, including, but without limitation, all co-tenancy requirements
thereunder; and

 

  9. all required contributions by Lessor to Lessee on account of Lessee’ s
improvements have been received; and

 

  10. on this date there are no existing defenses or offsets which the
undersigned has against me enforcement of said lease by the Lessor; and

 

  11. that no rental has been paid in advance and a security in the amount of $
                     <or no securiry> has been deposited with Lessor; and

 

Page 40



--------------------------------------------------------------------------------

STATEMENT OF TENANT - EXHIBIT I

 

  12. that Lessee’s floor area is                      square feet; and

 

  13. That rental for                     , 20     has been paid.

 

Very truly yours,

     (Lessee) By:      Its:     

 

Page 41